

94 HR 1157 : Department of State Authorization Act of 2021
U.S. House of Representatives
2021-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1157IN THE SENATE OF THE UNITED STATESMay 19, 2021Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo provide for certain authorities of the Department of State, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Department of State Authorization Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. Determination of budgetary effects.Title I—Organization and Operations of the Department of StateSec. 1001. Diplomatic Programs.Sec. 1002. Sense of Congress on importance of Department of State’s work.Sec. 1003. Bureau of Democracy, Human Rights, and Labor.Sec. 1004. Assistant Secretary for International Narcotics and Law Enforcement Affairs.Sec. 1005. Bureau of Consular Affairs; Bureau of Population, Refugees, and Migration.Sec. 1006. Office of International Disability Rights.Sec. 1007. Anti-piracy information sharing.Sec. 1008. Importance of foreign affairs training to national security.Sec. 1009. Classification and assignment of Foreign Service officers.Sec. 1010. Energy diplomacy and security within the Department of State.Sec. 1011. National Museum of American Diplomacy.Sec. 1012. Extension of period for reimbursement of fishermen for costs incurred from the illegal seizure and detention of U.S.-flag fishing vessels by foreign governments.Sec. 1013. Art in embassies.Sec. 1014. Amendment or repeal of reporting requirements.Sec. 1015. Reporting on implementation of GAO recommendations.Sec. 1016. Office of Global Criminal Justice.Title II—Embassy ConstructionSec. 1201. Embassy security, construction, and maintenance.Sec. 1202. Standard design in capital construction.Sec. 1203. Capital construction transparency.Sec. 1204. Contractor performance information.Sec. 1205. Growth projections for new embassies and consulates.Sec. 1206. Long-range planning process.Sec. 1207. Value engineering and risk assessment.Sec. 1208. Business volume.Sec. 1209. Embassy security requests and deficiencies.Sec. 1210. Overseas security briefings.Sec. 1211. Contracting methods in capital construction.Sec. 1212. Competition in embassy construction.Sec. 1213. Statement of policy.Sec. 1214. Definitions.Title III—Personnel IssuesSec. 1301. Defense Base Act insurance waivers.Sec. 1302. Study on Foreign Service allowances.Sec. 1303. Science and technology fellowships.Sec. 1304. Travel for separated families.Sec. 1305. Home leave travel for separated families.Sec. 1306. Sense of Congress regarding certain fellowship programs.Sec. 1307. Technical correction.Sec. 1308. Foreign Service awards.Sec. 1309. Workforce actions.Sec. 1310. Sense of Congress regarding veterans employment at the Department of State.Sec. 1311. Employee assignment restrictions and preclusions.Sec. 1312. Recall and reemployment of career members.Sec. 1313. Strategic staffing plan for the Department of State.Sec. 1314. Consulting services.Sec. 1315. Incentives for critical posts.Sec. 1316. Extension of authority for certain accountability review boards.Sec. 1317. Foreign Service suspension without pay.Sec. 1318. Foreign Affairs Manual and Foreign Affairs Handbook changes.Sec. 1319. Waiver authority for individual occupational requirements of certain positions.Sec. 1320. Appointment of employees to the Global Engagement Center.Sec. 1321. Rest and recuperation and overseas operations leave for Federal employees.Sec. 1322. Emergency medical services authority.Sec. 1323. Department of State Student Internship Program.Sec. 1324. Competitive status for certain employees hired by Inspectors General to support the lead IG mission.Sec. 1325. Cooperation with Office of the Inspector General.Sec. 1326. Information on educational opportunities for children with special educational needs consistent with the Individuals With Disabilities Education Act.Sec. 1327. Implementation of gap memorandum in selection board process.Title IV—A Diverse Workforce: Recruitment, Retention, and PromotionSec. 1401. Definitions.Sec. 1402. Collection, analysis, and dissemination of workforce data.Sec. 1403. Exit interviews for workforce.Sec. 1404. Recruitment and retention.Sec. 1405. Promoting diversity and inclusion in the national security workforce.Sec. 1406. Leadership engagement and accountability.Sec. 1407. Professional development opportunities and tools.Sec. 1408. Examination and oral assessment for the Foreign Service.Sec. 1409. Payne fellowship authorization.Sec. 1410. Voluntary participation.Title V—Information SecuritySec. 1501. Definitions.Sec. 1502. List of certain telecommunications providers.Sec. 1503. Preserving records of electronic communications conducted related to official duties of positions in the public trust of the American people.Sec. 1504. Foreign Relations of the United States (FRUS) series and declassification.Sec. 1505. Vulnerability Disclosure Policy and Bug Bounty Pilot Program.Title VI—Public DiplomacySec. 1601. Short title.Sec. 1602. Avoiding duplication of programs and efforts.Sec. 1603. Improving research and evaluation of public diplomacy.Sec. 1604. Permanent reauthorization of the United States Advisory Commission on Public Diplomacy.Sec. 1605. Streamlining of support functions.Sec. 1606. Guidance for closure of public diplomacy facilities.Sec. 1607. Definitions.Title VII—Combating Public CorruptionSec. 1701. Sense of congress.Sec. 1702. Annual assessment.Sec. 1703. Transparency and accountability.Sec. 1704. Designation of embassy anti-corruption points of contact.Title VIII—Other MattersSec. 1801. Case-Zablocki Act Reform.Sec. 1802. Limitation on assistance to countries in default.Sec. 1803. Sean and David Goldman Child Abduction Prevention and Return Act of 2014 amendment.Sec. 1804. Modification of authorities of Commission for the Preservation of America’s Heritage Abroad.Sec. 1805. Chief of mission concurrence.Sec. 1806. Report on efforts of the Coronavirus Repatriation Task Force.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate.(2)DepartmentIf not otherwise specified, the term Department means the Department of State.(3)SecretaryIf not otherwise specified, the term Secretary means the Secretary of State.3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.IOrganization and Operations of the Department of State1001.Diplomatic ProgramsFor Diplomatic Programs, there is authorized to be appropriated $9,170,013,000 for fiscal year 2022. 1002.Sense of Congress on importance of Department of State’s workIt is the sense of Congress that—(1)United States global engagement is key to a stable and prosperous world;(2)United States leadership is indispensable in light of the many complex and interconnected threats facing the United States and the world;(3)diplomacy and development are critical tools of national power, and full deployment of these tools is vital to United States national security;(4)challenges such as the global refugee and migration crises, terrorism, historic famine and food insecurity, and fragile or repressive societies cannot be addressed without sustained and robust United States diplomatic and development leadership;(5)the United States Government must use all of the instruments of national security and foreign policy at its disposal to protect United States citizens, promote United States interests and values, and support global stability and prosperity;(6)United States security and prosperity depend on having partners and allies that share our interests and values, and these partnerships are nurtured and our shared interests and values are promoted through United States diplomatic engagement, security cooperation, economic statecraft, and assistance that helps further economic development, good governance, including the rule of law and democratic institutions, and the development of shared responses to natural and humanitarian disasters;(7)as the United States Government agencies primarily charged with conducting diplomacy and development, the Department and the United States Agency for International Development (USAID) require sustained and robust funding to carry out this important work, which is essential to our ability to project United States leadership and values and to advance United States interests around the world;(8)the work of the Department and USAID makes the United States and the world safer and more prosperous by alleviating global poverty and hunger, fighting HIV/AIDS and other infectious diseases, strengthening alliances, expanding educational opportunities for women and girls, promoting good governance and democracy, supporting anti-corruption efforts, driving economic development and trade, preventing armed conflicts and humanitarian crises, and creating American jobs and export opportunities;(9)the Department and USAID are vital national security agencies, whose work is critical to the projection of United States power and leadership worldwide, and without which Americans would be less safe, United States economic power would be diminished, and global stability and prosperity would suffer;(10)investing in diplomacy and development before conflicts break out saves American lives while also being cost-effective; and(11)the contributions of personnel working at the Department and USAID are extraordinarily valuable and allow the United States to maintain its leadership around the world.1003.Bureau of Democracy, Human Rights, and LaborParagraph (2) of section 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended—(1)in subparagraph (A), by adding at the end the following new sentence: All special envoys, ambassadors, and coordinators located within the Bureau of Democracy, Human Rights, and Labor shall report directly to the Assistant Secretary unless otherwise provided by law.;(2)in subparagraph (B)(ii)—(A)by striking section and inserting sections 116 and; and(B)by inserting before the period at the end the following: (commonly referred to as the annual Country Reports on Human Rights Practices); and(3)by adding at the end the following new subparagraphs:(C)AuthoritiesIn addition to the duties, functions, and responsibilities specified in this paragraph, the Assistant Secretary of State for Democracy, Human Rights, and Labor is authorized to—(i)promote democracy and actively support human rights throughout the world;(ii)promote the rule of law and good governance throughout the world;(iii)strengthen, empower, and protect civil society representatives, programs, and organizations, and facilitate their ability to engage in dialogue with governments and other civil society entities;(iv)work with regional bureaus to ensure adequate personnel at diplomatic posts are assigned responsibilities relating to advancing democracy, human rights, labor rights, women’s equal participation in society, and the rule of law, with particular attention paid to adequate oversight and engagement on such issues by senior officials at such posts;(v)review and, as appropriate, make recommendations to the Secretary of State regarding the proposed transfer of—(I)defense articles and defense services authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or the Arms Export Control Act (22 U.S.C. 2751 et seq.); and(II)military items listed on the 600 series of the Commerce Control List contained in Supplement No. 1 to part 774 of subtitle B of title 15, Code of Federal Regulations;(vi)coordinate programs and activities that protect and advance the exercise of human rights and internet freedom in cyberspace; and(vii)implement other relevant policies and provisions of law.(D)Local oversightUnited States missions, when executing DRL programming, to the extent practicable, should assist in exercising oversight authority and coordinate with the Bureau of Democracy, Human Rights, and Labor to ensure that funds are appropriately used and comply with anti-corruption practices..1004.Assistant Secretary for International Narcotics and Law Enforcement Affairs(a)In generalSection 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a(c)) is amended—(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and(2)by inserting after paragraph (2) the following new paragraph:(3)Assistant Secretary for International Narcotics and Law Enforcement Affairs(A)In generalThere is authorized to be in the Department of State an Assistant Secretary for International Narcotics and Law Enforcement Affairs, who shall be responsible to the Secretary of State for all matters, programs, and related activities pertaining to international narcotics, anti-crime, and law enforcement affairs in the conduct of foreign policy by the Department, including, as appropriate, leading the coordination of programs carried out by United States Government agencies abroad, and such other related duties as the Secretary may from time to time designate.(B)Areas of responsibilityThe Assistant Secretary for International Narcotics and Law Enforcement Affairs shall maintain continuous observation and coordination of all matters pertaining to international narcotics, anti-crime, and law enforcement affairs in the conduct of foreign policy, including programs carried out by other United States Government agencies when such programs pertain to the following matters:(i)Combating international narcotics production and trafficking.(ii)Strengthening foreign justice systems, including judicial and prosecutorial capacity, appeals systems, law enforcement agencies, prison systems, and the sharing of recovered assets.(iii)Training and equipping foreign police, border control, other government officials, and other civilian law enforcement authorities for anti-crime purposes, including ensuring that no foreign security unit or member of such unit shall receive such assistance from the United States Government absent appropriate vetting.(iv)Ensuring the inclusion of human rights and women’s participation issues in law enforcement programs, in consultation with the Assistant Secretary for Democracy, Human Rights, and Labor, and other senior officials in regional and thematic bureaus and offices.(v)Combating, in conjunction with other relevant bureaus of the Department of State and other United States Government agencies, all forms of transnational organized crime, including human trafficking, illicit trafficking in arms, wildlife, and cultural property, migrant smuggling, corruption, money laundering, the illicit smuggling of bulk cash, the licit use of financial systems for malign purposes, and other new and emerging forms of crime.(vi)Identifying and responding to global corruption, including strengthening the capacity of foreign government institutions responsible for addressing financial crimes and engaging with multilateral organizations responsible for monitoring and supporting foreign governments’ anti-corruption efforts.(C)Additional dutiesIn addition to the responsibilities specified in subparagraph (B), the Assistant Secretary for International Narcotics and Law Enforcement Affairs shall also—(i)carry out timely and substantive consultation with chiefs of mission and, as appropriate, the heads of other United States Government agencies to ensure effective coordination of all international narcotics and law enforcement programs carried out overseas by the Department and such other agencies;(ii)coordinate with the Office of National Drug Control Policy to ensure lessons learned from other United States Government agencies are available to the Bureau of International Narcotics and Law Enforcement Affairs of the Department;(iii)develop standard requirements for monitoring and evaluation of Bureau programs, including metrics for success that do not rely solely on the amounts of illegal drugs that are produced or seized;(iv)in coordination with the Secretary of State, annually certify in writing to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that United States law enforcement personnel posted abroad whose activities are funded to any extent by the Bureau of International Narcotics and Law Enforcement Affairs are complying with section 207 of the Foreign Service Act of 1980 (22 U.S.C. 3927); and(v)carry out such other relevant duties as the Secretary may assign.(D)Rule of constructionNothing in this paragraph may be construed to limit or impair the authority or responsibility of any other Federal agency with respect to law enforcement, domestic security operations, or intelligence activities as defined in Executive Order 12333..(b)Modification of annual international narcotics control strategy reportSubsection (a) of section 489 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h) is amended by inserting after paragraph (9) the following new paragraph:(10)A separate section that contains an identification of all United States Government-supported units funded by the Bureau of International Narcotics and Law Enforcement Affairs and any Bureau-funded operations by such units in which United States law enforcement personnel have been physically present..1005.Bureau of Consular Affairs; Bureau of Population, Refugees, and MigrationSection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended—(1)by redesignating subsection (g) and (h) as subsections (i) and (j), respectively; and(2)by inserting after subsection (f) the following new subsections:(g)Bureau of Consular AffairsThere is in the Department of State the Bureau of Consular Affairs, which shall be headed by the Assistant Secretary of State for Consular Affairs.(h)Bureau of Population, Refugees, and MigrationThere is in the Department of State the Bureau of Population, Refugees, and Migration, which shall be headed by the Assistant Secretary of State for Population, Refugees, and Migration..1006.Office of International Disability Rights(a)EstablishmentThere should be established in the Department of State an Office of International Disability Rights (referred to in this section as the Office).(b)DutiesThe Office should—(1)seek to ensure that all United States foreign operations are accessible to, and inclusive of, persons with disabilities;(2)promote the human rights and full participation in international development activities of all persons with disabilities;(3)promote disability inclusive practices and the training of Department of State staff on soliciting quality programs that are fully inclusive of people with disabilities;(4)represent the United States in diplomatic and multilateral fora on matters relevant to the rights of persons with disabilities, and work to raise the profile of disability across a broader range of organizations contributing to international development efforts;(5)conduct regular consultation with civil society organizations working to advance international disability rights and empower persons with disabilities internationally;(6)consult with other relevant offices at the Department that are responsible for drafting annual reports documenting progress on human rights, including, wherever applicable, references to instances of discrimination, prejudice, or abuses of persons with disabilities;(7)advise the Bureau of Human Resources or its equivalent within the Department regarding the hiring and recruitment and overseas practices of civil service employees and Foreign Service officers with disabilities and their family members with chronic medical conditions or disabilities; and(8)carry out such other relevant duties as the Secretary of State may assign.(c)SupervisionThe Office may be headed by—(1)a senior advisor to the appropriate Assistant Secretary of State; or(2)an officer exercising significant authority who reports to the President or Secretary of State, appointed by and with the advice and consent of the Senate.(d)ConsultationThe Secretary of State should direct Ambassadors at Large, Representatives, Special Envoys, and coordinators working on human rights to consult with the Office to promote the human rights and full participation in international development activities of all persons with disabilities.1007.Anti-piracy information sharingThe Secretary is authorized to provide for the participation by the United States in the Information Sharing Centre located in Singapore, as established by the Regional Cooperation Agreement on Combating Piracy and Armed Robbery against Ships in Asia (ReCAAP).1008.Importance of foreign affairs training to national security(a)Sense of CongressIt is the sense of Congress that—(1)the Department is a crucial national security agency, whose employees, both Foreign and Civil Service, require the best possible training at every stage of their careers to prepare them to promote and defend United States national interests and the health and safety of United States citizens abroad;(2)the Department of State’s investment of time and resources with respect to the training and education of its personnel is considerably below the level of other Federal departments and agencies in the national security field, and falls well below the investments many allied and adversarial countries make in the development of their diplomats;(3)the Department faces increasingly complex and rapidly evolving challenges, many of which are science and technology-driven, and which demand the continual, high-quality training and education of its personnel;(4)the Department must move beyond reliance on on-the-job training and other informal mentorship practices, which lead to an inequality in skillset development and career advancement opportunities, often particularly for minority personnel, and towards a robust professional tradecraft training continuum that will provide for greater equality in career advancement and increase minority participation in the senior ranks;(5)the Department’s Foreign Service Institute and other training facilities should seek to substantially increase its educational and training offerings to Department personnel, including developing new and innovative educational and training courses, methods, programs, and opportunities; and(6)consistent with existing Department gift acceptance authority and other applicable laws, the Department and Foreign Service Institute may accept funds and other resources from foundations, not-for-profit corporations, and other appropriate sources to help the Department and the Institute enhance the quantity and quality of training offerings, especially in the introduction of new, innovative, and pilot model courses.(b)Training floatNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall develop and submit to the appropriate congressional committees a strategy to establish a training float to allow for up to 15 percent of the Civil and Foreign Service to participate in long-term training at any given time. The strategy should identify steps necessary to ensure implementation of the training priorities identified in subsection (c), sufficient training capacity and opportunities are available to Civil and Foreign Service officers, equitable distribution of long-term training opportunities to Civil and Foreign Service officers, and any additional resources or authorities necessary to facilitate such a training float, including programs at the George P. Schultz National Foreign Affairs Training Center, the Foreign Service Institute, the Foreign Affairs Security Training Center, and other facilities or programs operated by the Department of State. The strategy shall identify which types of training would be prioritized, the extent (if any) to which such training is already being provided to Civil and Foreign Service officers by the Department of State, any factors incentivizing or disincentivizing such training, and why such training cannot be achieved without Civil and Foreign Service officers leaving the workforce. In addition to training opportunities provided by the Department, the strategy shall consider training that could be provided by the other United States Government training institutions, as well as non-governmental educational institutions. The strategy shall consider approaches to overcome disincentives to pursuing long-term training.(c)PrioritizationIn order to provide the Civil and Foreign Service with the level of education and training needed to effectively advance United States interests across the globe, the Department of State should—(1)increase its offerings—(A)of virtual instruction to make training more accessible to personnel deployed throughout the world; or(B)at partner organizations to provide useful outside perspectives to Department personnel;(2)offer courses utilizing computer-based or assisted simulations, allowing civilian officers to lead decision-making in a crisis environment; and(3)consider increasing the duration and expanding the focus of certain training courses, including—(A)the A-100 orientation course for Foreign Service officers, and(B)the chief of mission course to more accurately reflect the significant responsibilities accompanying such role.(d)Other agency responsibilitiesOther national security agencies should increase the enrollment of their personnel in courses at the Foreign Service Institute and other Department of State training facilities to promote a whole-of-government approach to mitigating national security challenges.1009.Classification and assignment of Foreign Service officersThe Foreign Service Act of 1980 is amended—(1)in section 501 (22 U.S.C. 3981), by inserting If a position designated under this section is unfilled for more than 365 calendar days, such position may be filled, as appropriate, on a temporary basis, in accordance with section 309. after Positions designated under this section are excepted from the competitive service.; and(2)in paragraph (2) of section 502(a) (22 U.S.C. 3982(a)), by inserting , or domestically, in a position working on issues relating to a particular country or geographic area, after geographic area.1010.Energy diplomacy and security within the Department of StateSection 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a), as amended by section 1004 of this Act, is further amended—(1)by redesignating paragraphs (4) and (5) (as redesignated pursuant to such section 1004) as paragraphs (5) and (6); and(2)by inserting after paragraph (3) (as added pursuant to such section 1004) the following new paragraph:(4)Energy resources(A)Authorization for Assistant SecretarySubject to the numerical limitation specified in paragraph (1), there is authorized to be established in the Department of State an Assistant Secretary of State for Energy Resources.(B)PersonnelIf the Department establishes an Assistant Secretary of State for Energy Resources in accordance with the authorization provided in subparagraph (A), the Secretary of State shall ensure there are sufficient personnel dedicated to energy matters within the Department of State whose responsibilities shall include—(i)formulating and implementing international policies aimed at protecting and advancing United States energy security interests by effectively managing United States bilateral and multilateral relations;(ii)ensuring that analyses of the national security implications of global energy and environmental developments are reflected in the decision making process within the Department;(iii)incorporating energy security priorities into the activities of the Department;(iv)coordinating energy activities of the Department with relevant Federal departments and agencies;(v)coordinating with the Office of Sanctions Coordination on economic sanctions pertaining to the international energy sector; and(vi)working internationally to—(I)support the development of energy resources and the distribution of such resources for the benefit of the United States and United States allies and trading partners for their energy security and economic development needs;(II)promote availability of diversified energy supplies and a well-functioning global market for energy resources, technologies, and expertise for the benefit of the United States and United States allies and trading partners;(III)resolve international disputes regarding the exploration, development, production, or distribution of energy resources;(IV)support the economic and commercial interests of United States persons operating in the energy markets of foreign countries;(V)support and coordinate international efforts to alleviate energy poverty;(VI)leading the United States commitment to the Extractive Industries Transparency Initiative; and(VII)coordinating energy security and other relevant functions within the Department currently undertaken by—(aa)the Bureau of Economic and Business Affairs;(bb)the Bureau of Oceans and International Environmental and Scientific Affairs; and(cc)other offices within the Department of State..1011.National Museum of American DiplomacyTitle I of the State Department Basic Authorities Act of 1956 is amended by adding after section 63 (22 U.S.C. 2735) the following new section:64.National Museum of American Diplomacy(a)Activities(1)Support authorizedThe Secretary of State is authorized to provide, by contract, grant, or otherwise, for the performance of appropriate museum visitor and educational outreach services and related events, including organizing programs and conference activities, museum shop services and food services in the public exhibition and related space utilized by the National Museum of American Diplomacy.(2)Recovery of costsThe Secretary of State is authorized to recover any revenues generated under the authority of paragraph (1) for visitor and outreach services and related events referred to in such paragraph, including fees for use of facilities at the National Museum for American Diplomacy. Any such revenues may be retained as a recovery of the costs of operating the museum.(b)Disposition of National Museum of American Diplomacy Documents, Artifacts, and Other Articles(1)PropertyAll historic documents, artifacts, or other articles permanently acquired by the Department of State and determined by the Secretary of State to be suitable for display by the National Museum of American Diplomacy shall be considered to be the property of the United States Government and shall be subject to disposition solely in accordance with this subsection.(2)Sale, trade, or transferWhenever the Secretary of State makes the determination described in paragraph (3) with respect to a document, artifact, or other article under paragraph (1), the Secretary may sell at fair market value, trade, or transfer such document, artifact, or other article without regard to the requirements of subtitle I of title 40, United States Code. The proceeds of any such sale may be used solely for the advancement of the mission of the National Museum of American Diplomacy and may not be used for any purpose other than the acquisition and direct care of the collections of the museum.(3)Determinations prior to sale, trade, or transferThe determination described in this paragraph with respect to a document, artifact, or other article under paragraph (1), is a determination that—(A)such document, artifact, or other article no longer serves to further the purposes of the National Museum of American Diplomacy as set forth in the collections management policy of the museum;(B)the sale, trade, or transfer of such document, artifact, or other article would serve to maintain the standards of the collection of the museum; or(C)sale, trade, or transfer of such document, artifact, or other article would be in the best interests of the United States.(4)LoansIn addition to the authorization under paragraph (2) relating to the sale, trade, or transfer of documents, artifacts, or other articles under paragraph (1), the Secretary of State may loan such documents, artifacts, or other articles, when not needed for use or display by the National Museum of American Diplomacy to the Smithsonian Institution or a similar institution for repair, study, or exhibition..1012.Extension of period for reimbursement of fishermen for costs incurred from the illegal seizure and detention of U.S.-flag fishing vessels by foreign governments(a)In generalSubsection (e) of section 7 of the Fishermen’s Protective Act of 1967 (22 U.S.C. 1977) is amended to read as follows:(e)AmountsPayments may be made under this section only to such extent and in such amounts as are provided in advance in appropriation Acts..(b)Retroactive applicability(1)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and apply as if the date specified in subsection (e) of section 7 of the Fishermen’s Protective Act of 1967, as in effect on the day before the date of the enactment of this Act, were the day after such date of enactment.(2)Agreements and paymentsThe Secretary of State is authorized to—(A)enter into agreements pursuant to section 7 of the Fishermen’s Protective Act of 1967 for any claims to which such section would otherwise apply but for the date specified in subsection (e) of such section, as in effect on the day before the date of the enactment of this Act; and(B)make payments in accordance with agreements entered into pursuant to such section if any such payments have not been made as a result of the expiration of the date specified in such section, as in effect on the day before the date of the enactment of this Act.1013.Art in embassies(a)In generalNo funds are authorized to be appropriated for the purchase of any piece of art for the purposes of installation or display in any embassy, consulate, or other foreign mission of the United States if the purchase price of such piece of art is in excess of $25,000, unless such purchase is subject to prior consultation with, and the regular notification procedures of, the appropriate congressional committees.(b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report on the costs of the Art in Embassies Program for fiscal years 2012 through 2020.(c)SunsetThis section shall terminate on the date that is two years after the date of the enactment of this Act.(d)DefinitionIn this section, the term art includes paintings, sculptures, photographs, industrial design, and craft art.1014.Amendment or repeal of reporting requirements(a)Burma(1)In generalSection 570 of Public Law 104–208 is amended—(A)by amending subsection (c) to read as follows:(c)Multilateral strategyThe President shall develop, in coordination with like-minded countries, a comprehensive, multilateral strategy to—(1)assist Burma in addressing corrosive malign influence of the People’s Republic of China; and(2)support democratic, constitutional, economic, and security sector reforms in Burma designed to—(A)advance democratic development and improve human rights practices and the quality of life; and(B)promote genuine national reconciliation.; and(B)in subsection (d)—(i)in the matter preceding paragraph (1), by striking six months and inserting year;(ii)by redesignating paragraph (3) as paragraph (7); and(iii)by inserting after paragraph (2) the following new paragraphs:(3)improvements in human rights practices;(4)progress toward broad-based and inclusive economic growth;(5)progress toward genuine national reconciliation;(6)progress on improving the quality of life of the Burmese people, including progress relating to market reforms, living standards, labor standards, use of forced labor in the tourism industry, and environmental quality; and.(2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act and apply with respect to the first report required under subsection (d) of section 570 of Public Law 104–208 that is required after the date of the enactment of this Act.(b)RepealsThe following provisions of law are hereby repealed:(1)Subsection (b) of section 804 of Public Law 101–246.(2)Section 6 of Public Law 104–45.(3)Subsection (c) of section 702 of Public Law 96–465 (22 U.S.C. 4022).(4)Section 404 of the Arms Control and Disarmament Act (22 U.S.C. 2593b).(5)Section 5 of Public Law 94–304 (22 U.S.C. 3005).(6)Subsection (b) of section 502 of the International Security and Development Cooperation Act of 1985 (22 U.S.C. 2349aa–7).(c)Technical and conforming amendmentSection 502 of the International Security and Development Cooperation Act of 1985 (22 U.S.C. 2349aa–7) is amended by redesignating subsection (c) as subsection (b).1015.Reporting on implementation of GAO recommendations(a)Initial reportNot later than 120 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report that lists all of the Government Accountability Office’s recommendations relating to the Department that have not been fully implemented.(b)Implementation report(1)In generalNot later than 120 days after the date of the submission of the report required under subsection (a), the Secretary shall submit to the appropriate congressional committees a report that describes the implementation status of each recommendation from the Government Accountability Office included in such report.(2)JustificationThe report under paragraph (1) shall include—(A)a detailed justification for each decision not to fully implement a recommendation or to implement a recommendation in a different manner than specified by the Government Accountability Office;(B)a timeline for the full implementation of any recommendation the Secretary has decided to adopt, but has not yet fully implemented; and(C)an explanation for any discrepancies included in the Comptroller General report submitted under subsection (b).(c)FormThe information required in each report under this section shall be submitted in unclassified form, to the maximum extent practicable, but may be included in a classified annex to the extent necessary.1016.Office of Global Criminal Justice(a)In generalThere should be established within the Department of State an Office of Global Criminal Justice (referred to in this section as the Office), which may be placed within the organizational structure of the Department at the discretion of the Secretary.(b)DutiesThe Office should carry out the following:(1)Advise the Secretary of State and other relevant senior officials on issues related to atrocities, including war crimes, crimes against humanity, and genocide.(2)Assist in formulating United States policy on the prevention of, responses to, and accountability for atrocities.(3)Coordinate, as appropriate and with other relevant Federal departments and agencies, United States Government positions relating to the international and hybrid courts currently prosecuting persons suspected of atrocities around the world.(4)Work with other governments, international organizations, and nongovernmental organizations, as appropriate, to establish and assist international and domestic commissions of inquiry, fact-finding missions, and tribunals to investigate, document, and prosecute atrocities around the world.(5)Coordinate, as appropriate and with other relevant Federal departments and agencies, the deployment of diplomatic, legal, economic, military, and other tools to help collect evidence of atrocities, judge those responsible, protect and assist victims, enable reconciliation, prevent and deter atrocities, and promote the rule of law.(6)Provide advice and expertise on transitional justice mechanisms to United States personnel operating in conflict and post-conflict environments.(7)Act as a point of contact for international, hybrid, and domestic tribunals exercising jurisdiction over atrocities committed around the world.(8)Represent the Department on any interagency whole-of-government coordinating entities addressing genocide and other atrocities.(9)Perform any additional duties and exercise such powers as the Secretary of State may prescribe.(c)SupervisionIf established, the Office shall be led by an Ambassador-at-Large for Global Criminal Justice who is nominated by the President and appointed by and with the advice and consent of the Senate.IIEmbassy Construction1201.Embassy security, construction, and maintenanceFor Embassy Security, Construction, and Maintenance, there is authorized to be appropriated $1,950,449,000 for fiscal year 2022.1202.Standard design in capital construction(a)Sense of congressIt is the sense of Congress that the Department’s Bureau of Overseas Building Operations (OBO) or successor office should give appropriate consideration to standardization in construction, in which each new United States embassy and consulate starts with a standard design and keeps customization to a minimum.(b)ConsultationThe Secretary of State shall carry out any new United States embassy compound or new consulate compound project that utilizes a non-standard design, including those projects that are in the design or pre-design phase as of the date of the enactment of this Act, only in consultation with the appropriate congressional committees. The Secretary shall provide the appropriate congressional committees, for each such project, the following documentation:(1)A comparison of the estimated full lifecycle costs of the project to the estimated full lifecycle costs of such project if it were to use a standard design.(2)A comparison of the estimated completion date of such project to the estimated completion date of such project if it were to use a standard design.(3)A comparison of the security of the completed project to the security of such completed project if it were to use a standard design.(4)A justification for the Secretary’s selection of a non-standard design over a standard design for such project.(5)A written explanation if any of the documentation necessary to support the comparisons and justification, as the case may be, described in paragraphs (1) through (4) cannot be provided.(c)SunsetThe consultation requirement under subsection (b) shall expire on the date that is 4 years after the date of the enactment of this Act.1203.Capital construction transparency(a)In generalSection 118 of the Department of State Authorities Act, Fiscal Year 2017 (22 U.S.C. 304) is amended—(1)in the section heading, by striking Annual report on embassy construction costs and inserting Biannual report on overseas capital construction projects; and(2)by striking subsections (a) and (b) and inserting the following new subsections:(a)In generalNot later than 180 days after the date of the enactment of this subsection and every 180 days thereafter until the date that is four years after such date of enactment, the Secretary of State shall submit to the appropriate congressional committees a comprehensive report regarding all ongoing overseas capital construction projects and major embassy security upgrade projects.(b)ContentsEach report required under subsection (a) shall include the following with respect to each ongoing overseas capital construction project and major embassy security upgrade project:(1)The initial cost estimate as specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations for Acts making appropriations for the Department of State, foreign operations, and related programs.(2)The current cost estimate.(3)The value of each request for equitable adjustment received by the Department to date.(4)The value of each certified claim received by the Department to date.(5)The value of any usage of the project’s contingency fund to date and the value of the remainder of the project’s contingency fund.(6)An enumerated list of each request for adjustment and certified claim that remains outstanding or unresolved.(7)An enumerated list of each request for equitable adjustment and certified claim that has been fully adjudicated or that the Department has settled, and the final dollar amount of each adjudication or settlement.(8)The date of estimated completion specified in the proposed allocation of capital construction and maintenance funds required by the Committees on Appropriations not later than 45 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs.(9)The current date of estimated completion..(b)Clerical amendmentThe table of contents in section 1(b) of the Department of State Authorities Act, Fiscal Year 2017 is amended by amending the item relating to section 118 to read as follows:Sec. 118. Biannual report on overseas capital construction projects..1204.Contractor performance information(a)Deadline for completionThe Secretary of State shall complete all contractor performance evaluations outstanding as of the date of the enactment of this Act required by subpart 42.15 of the Federal Acquisition Regulation for those contractors engaged in construction of new embassy or new consulate compounds by April 1, 2022.(b)Prioritization system(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall develop a prioritization system for clearing the current backlog of required evaluations referred to in subsection (a).(2)ElementsThe system required under paragraph (1) should prioritize the evaluations as follows:(A)Project completion evaluations should be prioritized over annual evaluations.(B)Evaluations for relatively large contracts should have priority.(C)Evaluations that would be particularly informative for the awarding of government contracts should have priority.(c)BriefingNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall brief the appropriate congressional committees on the Department’s plan for completing all evaluations by April 1, 2022, in accordance with subsection (a) and the prioritization system developed pursuant to subsection (b).(d)Sense of congressIt is the sense of Congress that—(1)contractors deciding whether to bid on Department contracts would benefit from greater understanding of the Department as a client; and(2)the Department should develop a forum where contractors can comment on the Department’s project management performance.1205.Growth projections for new embassies and consulates(a)In generalFor each new United States embassy compound (NEC) and new consulate compound project (NCC) in or not yet in the design phase as of the date of the enactment of this Act, the Department of State shall project growth over the estimated life of the facility using all available and relevant data, including the following:(1)Relevant historical trends for Department personnel and personnel from other agencies represented at the NEC or NCC that is to be constructed.(2)An analysis of the tradeoffs between risk and the needs of United States Government policy conducted as part of the most recent Vital Presence Validation Process, if applicable.(3)Reasonable assumptions about the strategic importance of the NEC or NCC, as the case may be, over the life of the building at issue.(4)Any other data that would be helpful in projecting the future growth of NEC or NCC.(b)Other Federal agenciesThe head of each Federal agency represented at a United States embassy or consulate shall provide to the Secretary, upon request, growth projections for the personnel of each such agency over the estimated life of each embassy or consulate, as the case may be.(c)Basis for estimatesThe Department of State shall base its growth assumption for all NECs and NCCs on the estimates required under subsections (a) and (b).(d)Congressional notificationAny congressional notification of site selection for a NEC or NCC submitted after the date of the enactment of this Act shall include the growth assumption used pursuant to subsection (c).1206.Long-range planning process(a)Plans required(1)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter for the next five years as the Secretary of State considers appropriate, the Secretary shall develop—(A)a comprehensive 6-year plan documenting the Department’s overseas building program for the replacement of overseas diplomatic posts taking into account security factors under the Secure Embassy Construction and Counterterrorism Act of 1999 and other relevant statutes and regulations, as well as occupational safety and health factors pursuant to the Occupational Safety and Health Act of 1970 and other relevant statutes and regulations, including environmental factors such as indoor air quality that impact employee health and safety; and(B)a comprehensive 6-year plan detailing the Department’s long-term planning for the maintenance and sustainment of completed diplomatic posts, which takes into account security factors under the Secure Embassy Construction and Counterterrorism Act of 1999 and other relevant statutes and regulations, as well as occupational safety and health factors pursuant to the Occupational Safety and Health Act of 1970 and other relevant statutes and regulations, including environmental factors such as indoor air quality that impact employee health and safety.(2)Initial reportThe first plan developed pursuant to paragraph (1)(A) shall also include a one-time status report on existing small diplomatic posts and a strategy for establishing a physical diplomatic presence in countries in which there is no current physical diplomatic presence and with which the United States maintains diplomatic relations. Such report, which may include a classified annex, shall include the following:(A)A description of the extent to which each small diplomatic post furthers the national interest of the United States.(B)A description of how each small diplomatic post provides American Citizen Services, including data on specific services provided and the number of Americans receiving services over the previous year.(C)A description of whether each small diplomatic post meets current security requirements.(D)A description of the full financial cost of maintaining each small diplomatic post.(E)Input from the relevant chiefs of mission on any unique operational or policy value the small diplomatic post provides.(F)A recommendation of whether any small diplomatic posts should be closed.(3)Updated informationThe annual updates of each of the plans developed pursuant to paragraph (1) shall highlight any changes from the previous year’s plan to the ordering of construction and maintenance projects.(b)Reporting requirements(1)Submission of plans to CongressNot later than 60 days after the completion of each plan required under subsection (a), the Secretary of State shall submit the plans to the appropriate congressional committees.(2)Reference in budget justification materialsIn the budget justification materials submitted to the appropriate congressional committees in support of the Department of State’s budget for any fiscal year (as submitted with the budget of the President under section 1105(a) of title 31, United States Code), the plans required under subsection (a) shall be referenced to justify funding requested for building and maintenance projects overseas.(3)Form of reportEach report required under paragraph (1) shall be submitted in unclassified form but may include a classified annex.(c)Small diplomatic post definedIn this section, the term small diplomatic post means any United States embassy or consulate that has employed five or fewer United States Government employees or contractors on average over the 36 months prior to the date of the enactment of this Act.1207.Value engineering and risk assessment(a)FindingsCongress makes the following findings:(1)Federal departments and agencies are required to use value engineering (VE) as a management tool, where appropriate, to reduce program and acquisition costs pursuant to OMB Circular A–131, Value Engineering, dated December 31, 2013.(2)OBO has a Policy Directive and Standard Operation Procedure, dated May 24, 2017, on conducting risk management studies on all international construction projects.(b)Notification requirements(1)Submission to authorizing committeesAny notification that includes the allocation of capital construction and maintenance funds shall be submitted to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives.(2)Requirement to confirm completion of value engineering and risk assessment studiesThe notifications required under paragraph (1) shall include confirmation that the Department has completed the requisite VE and risk management process described in subsection (a), or applicable successor process.(c)Reporting and briefing requirementsThe Secretary of State shall provide to the appropriate congressional committees upon request—(1)a description of each risk management study referred to in subsection (a)(2) and a table detailing which recommendations related to each such study were accepted and which were rejected; and(2)a report or briefing detailing the rationale for not implementing any such recommendations that may otherwise yield significant cost savings to the Department if implemented.1208.Business volumeSection 402(c)(2)(E) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4852(c)(2)(E)) is amended by striking in 3 years and inserting cumulatively over 3 years.1209.Embassy security requests and deficienciesThe Secretary of State shall provide to the appropriate congressional committees, the Committee on Armed Services of the House of Representatives, and the Committee on Armed Services of the Senate upon request information on physical security deficiencies at United States diplomatic posts, including relating to the following:(1)Requests made over the previous year by United States diplomatic posts for security upgrades.(2)Significant security deficiencies at United States diplomatic posts that are not operating out of a new embassy compound or new consulate compound.1210.Overseas security briefingsNot later than one year after the date of the enactment of this Act, the Secretary of State shall revise the Foreign Affairs Manual to stipulate that information on the current threat environment shall be provided to all United States Government employees under chief of mission authority traveling to a foreign country on official business. To the extent practicable, such material shall be provided to such employees prior to their arrival at a United States diplomatic post or as soon as possible thereafter.1211.Contracting methods in capital construction(a)DeliveryUnless the Secretary of State notifies the appropriate congressional committees that the use of the design-build project delivery method would not be appropriate, the Secretary shall make use of such method at United States diplomatic posts that have not yet received design or capital construction contracts as of the date of the enactment of this Act.(b)NotificationBefore executing a contract for a delivery method other than design-build in accordance with subsection (a), the Secretary of State shall notify the appropriate congressional committees in writing of the decision, including the reasons therefor. The notification required by this subsection may be included in any other report regarding a new United States diplomatic post that is required to be submitted to the appropriate congressional committees.(c)Performance evaluationNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall report to the appropriate congressional committees regarding performance evaluation measures in accordance with GAO’s Standards for Internal Control in the Federal Government that will be applicable to design and construction, lifecycle cost, and building maintenance programs of the Bureau of Overseas Building Operations of the Department.1212.Competition in embassy constructionNot later than 45 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committee a report detailing steps the Department of State is taking to expand the embassy construction contractor base in order to increase competition and maximize value.1213.Statement of policyIt is the policy of the United States that the Bureau of Overseas Building Operations of the Department or its successor office shall continue to balance functionality and security with accessibility, as defined by guidelines established by the United States Access Board in constructing embassies and consulates, and shall ensure compliance with the Architectural Barriers Act of 1968 (42 U.S.C. 4151 et seq.) to the fullest extent possible.1214.DefinitionsIn this title:(1)Design-buildThe term design-build means a method of project delivery in which one entity works under a single contract with the Department to provide design and construction services.(2)Non-standard designThe term non-standard design means a design for a new embassy compound project or new consulate compound project that does not utilize a standardized design for the structural, spatial, or security requirements of such embassy compound or consulate compound, as the case may be.IIIPersonnel Issues1301.Defense Base Act insurance waivers(a)Application for waiversNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall apply to the Department of Labor for a waiver from insurance requirements under the Defense Base Act (42 U.S.C. 1651 et seq.) for all countries with respect to which the requirement was waived prior to January 2017, and for which there is not currently a waiver.(b)Certification requirementNot later than 45 days after the date of the enactment of this Act, the Secretary of State shall certify to the appropriate congressional committees that the requirement in subsection (a) has been met.1302.Study on Foreign Service allowances(a)Report required(1)In generalNot later than one year after date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report detailing an empirical analysis on the effect of overseas allowances on the foreign assignment of Foreign Service officers (FSOs), to be conducted by a federally-funded research and development center with appropriate expertise in labor economics and military compensation.(2)ContentsThe analysis required under paragraph (1) shall—(A)identify all allowances paid to FSOs assigned permanently or on temporary duty to foreign areas;(B)examine the efficiency of the Foreign Service bidding system in determining foreign assignments;(C)examine the factors that incentivize FSOs to bid on particular assignments, including danger levels and hardship conditions;(D)examine the Department’s strategy and process for incentivizing FSOs to bid on assignments that are historically in lower demand, including with monetary compensation, and whether monetary compensation is necessary for assignments in higher demand;(E)make any relevant comparisons to military compensation and allowances, noting which allowances are shared or based on the same regulations;(F)recommend options for restructuring allowances to improve the efficiency of the assignments system and better align FSO incentives with the needs of the Foreign Service, including any cost savings associated with such restructuring;(G)recommend any statutory changes necessary to implement subparagraph (F), such as consolidating existing legal authorities for the provision of hardship and danger pay; and(H)detail any effects of recommendations made pursuant to subparagraphs (F) and (G) on other United States Government departments and agencies with civilian employees permanently assigned or on temporary duty in foreign areas, following consultation with such departments and agencies.(b)Briefing requirementBefore initiating the analysis required under subsection (a)(1), and not later than 60 days after the date of the enactment of this Act, the Secretary of State shall provide to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs in the House of Representatives a briefing on the implementation of this section that includes the following:(1)The name of the federally funded research and development center that will conduct such analysis.(2)The scope of such analysis and terms of reference for such analysis as specified between the Department of State and such federally funded research and development center.(c)Availability of information(1)In generalThe Secretary of State shall make available to the federally-funded research and development center carrying out the analysis required under subsection (a)(1) all necessary and relevant information to allow such center to conduct such analysis in a quantitative and analytical manner, including historical data on the number of bids for each foreign assignment and any survey data collected by the Department of State from eligible bidders on their bid decision-making.(2)CooperationThe Secretary of State shall work with the heads of other relevant United States Government departments and agencies to ensure such departments and agencies provide all necessary and relevant information to the federally-funded research and development center carrying out the analysis required under subsection (a)(1).(d)Interim report to CongressThe Secretary of State shall require that the chief executive officer of the federally-funded research and development center that carries out the analysis required under subsection (a)(1) submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives an interim report on such analysis not later than 180 days after the date of the enactment of this Act.1303.Science and technology fellowshipsSection 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d) is amended by adding at the end the following new subsection:(e)Grants and cooperative agreements related to science and technology fellowship programs(1)In generalThe Secretary of State is authorized to make grants or enter into cooperative agreements related to Department of State science and technology fellowship programs, including for assistance in recruiting fellows and the payment of stipends, travel, and other appropriate expenses to fellows.(2)Exclusion from consideration as compensationStipends under paragraph (1) shall not be considered compensation for purposes of section 209 of title 18, United States Code.(3)Maximum annual amountThe total amount of grants made pursuant to this subsection may not exceed $500,000 in any fiscal year..1304.Travel for separated familiesSection 901(15) of the Foreign Service Act of 1980 (22 U.S.C. 4081(15)) is amended—(1)in the matter preceding subparagraph (A), by striking 1 round-trip per year for each child below age 21 of a member of the Service assigned abroad and inserting in the case of one or more children below age 21 of a member of the Service assigned abroad, one round-trip per year;(2)in subparagraph (A)—(A)by inserting for each child before to visit the member abroad; and(B)by striking ; or and inserting a comma;(3)in subparagraph (B)—(A)by inserting for each child before to visit the other parent; and(B)by inserting or after resides,;(4)by inserting after subparagraph (B) the following new subparagraph:(C)for one of the child’s parents to visit the child or children abroad if the child or children do not regularly reside with that parent and that parent is not receiving an education allowance or educational travel allowance for the child or children under section 5924(4) of title 5, United States Code,; and(5)in the matter following subparagraph (C), as added by paragraph (4) of this section, by striking a payment and inserting the cost of round-trip travel.1305.Home leave travel for separated familiesSection 903(b) of the Foreign Service Act of 1980 (22 U.S.C. 4083(b)) is amended by adding at the end the following new sentence: In cases in which a member of the Service has official orders to an unaccompanied post and in which the family members of the member reside apart from the member at authorized locations outside the United States, the member may take the leave ordered under this section where that member’s family members reside, notwithstanding section 6305 of title 5, United States Code..1306.Sense of Congress regarding certain fellowship programsIt is the sense of Congress that Department fellowships that promote the employment of candidates belonging to under-represented groups, including the Charles B. Rangel International Affairs Graduate Fellowship Program, the Thomas R. Pickering Foreign Affairs Fellowship Program, and the Donald M. Payne International Development Fellowship Program, represent smart investments vital for building a strong, capable, and representative national security workforce.1307.Technical correctionSubparagraph (A) of section 601(c)(6) of the Foreign Service Act of 1980 (22 U.S.C. 4001(c)(6)) is amended, in the matter preceding clause (i), by—(1)striking promotion and inserting promotion, on or after January 1, 2017,; and(2)striking individual joining the Service on or after January 1, 2017, and inserting Foreign Service officer, appointed under section 302(a)(1), who has general responsibility for carrying out the functions of the Service.1308.Foreign Service awards(a)In generalSection 614 of the Foreign Service Act of 1980 (22 U.S.C. 4013) is amended—(1)by amending the section heading to read as follows: Department Awards; and(2)in the first sentence, by inserting or Civil Service after the Service.(b)Conforming amendmentThe item relating to section 614 in the table of contents of the Foreign Service Act of 1980 is amended to read as follows:Sec. 614. Department awards..1309.Workforce actions(a)Sense of Congress on workforce recruitmentIt is the sense of Congress that the Secretary of State should continue to hold entry-level classes for Foreign Service officers and specialists and continue to recruit civil servants through programs such as the Presidential Management Fellows Program and Pathways Internship Programs in a manner and at a frequency consistent with prior years and consistent with the need to maintain a pool of experienced personnel effectively distributed across skill codes and ranks. It is further the sense of Congress that absent continuous recruitment and training of Foreign Service officers and civil servants, the Department of State will lack experienced, qualified personnel in the short, medium, and long terms.(b)LimitationThe Secretary of State should not implement any reduction-in-force action under section 3502 or 3595 of title 5, United States Code, or for any incentive payments for early separation or retirement under any other provision of law unless—(1)the appropriate congressional committees are notified not less than 15 days in advance of such obligation or expenditure; and(2)the Secretary has provided to the appropriate congressional committees a detailed report that describes the Department of State’s strategic staffing goals, including—(A)a justification that describes how any proposed workforce reduction enhances the effectiveness of the Department;(B)a certification that such workforce reduction is in the national interest of the United States;(C)a comprehensive strategic staffing plan for the Department, including 5-year workforce forecasting and a description of the anticipated impact of any proposed workforce reduction; and(D)a dataset displaying comprehensive workforce data for all current and planned employees of the Department, disaggregated by—(i)Foreign Service officer and Foreign Service specialist rank;(ii)civil service job skill code, grade level, and bureau of assignment;(iii)contracted employees, including the equivalent job skill code and bureau of assignment; and(iv)employees hired under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, including their equivalent grade and job skill code and bureau of assignment.1310.Sense of Congress regarding veterans employment at the Department of StateIt is the sense of Congress that—(1)the Department of State should continue to promote the employment of veterans, in accordance with section 301 of the Foreign Service Act of 1980 (22 U.S.C. 3941), as amended by section 1407 of this Act, including those veterans belonging to traditionally under-represented groups at the Department;(2)veterans employed by the Department have made significant contributions to United States foreign policy in a variety of regional and global affairs bureaus and diplomatic posts overseas; and(3)the Department should continue to encourage veteran employment and facilitate their participation in the workforce.1311.Employee assignment restrictions and preclusions(a)Sense of CongressIt is the sense of Congress that the Department of State should expand the appeal process it makes available to employees related to assignment preclusions and restrictions.(b)Appeal of assignment restriction or preclusionSubsection (a) of section 414 of the Department of State Authorities Act, Fiscal Year 2017 (22 U.S.C. 2734c(a)) is amended by adding at the end the following new sentences: Such right and process shall ensure that any employee subjected to an assignment restriction or preclusion shall have the same appeal rights as provided by the Department regarding denial or revocation of a security clearance. Any such appeal shall be resolved not later than 60 days after such appeal is filed..(c)Notice and certificationNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall revise, and certify to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate regarding such revision, the Foreign Affairs Manual guidance regarding denial or revocation of a security clearance to expressly state that all review and appeal rights relating thereto shall also apply to any recommendation or decision to impose an assignment restriction or preclusion to an employee.1312.Recall and reemployment of career members(a)Sense of CongressIt is the sense of Congress that—(1)career Department of State employees provide invaluable service to the United States as nonpartisan professionals who contribute subject matter expertise and professional skills to the successful development and execution of United States foreign policy; and(2)reemployment of skilled former members of the Foreign and civil service who have voluntarily separated from the Foreign or civil service due to family reasons or to obtain professional skills outside government is of benefit to the Department.(b)Notice of employment opportunities for Department of State and USAID positions(1)In generalTitle 5, United States Code, is amended by inserting after chapter 102 the following new chapter:103Notice of Employment Opportunities for Department of State and USAID PositionsSec. 10301. Notice of employment opportunities for Department of State and USAID positions.10301.Notice of employment opportunities for Department of State and USAID positionsTo ensure that individuals who have separated from the Department of State or the United States Agency for International Development and who are eligible for reappointment are aware of such opportunities, the Department of State and the United States Agency for International Development shall publicize notice of all employment opportunities, including positions for which the relevant agency is accepting applications from individuals within the agency’s workforce under merit promotion procedures, on publicly accessible sites, including www.usajobs.gov. If using merit promotion procedures, the notice shall expressly state that former employees eligible for reinstatement may apply..(2)Clerical amendmentThe table of chapters at the beginning of part III of title 5, United States Code, is amended by adding at the end of subpart I the following:103. Notice of employment opportunities for Department of State and USAID positions10301.1313.Strategic staffing plan for the Department of State(a)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a comprehensive 5-year strategic staffing plan for the Department of State that is aligned with and furthers the objectives of the National Security Strategy of the United States of America issued in December 2017, or any subsequent strategy issued not later than 18 months after the date of the enactment of this Act, which shall include the following:(1)A dataset displaying comprehensive workforce data, including all shortages in bureaus described in GAO report GAO–19–220, for all current and planned employees of the Department, disaggregated by—(A)Foreign Service officer and Foreign Service specialist rank;(B)civil service job skill code, grade level, and bureau of assignment;(C)contracted employees, including the equivalent job skill code and bureau of assignment;(D)employees hired under schedule C of subpart C of part 213 of title 5, Code of Federal Regulations, including the equivalent grade and job skill code and bureau of assignment of such employee; and(E)overseas region.(2)Recommendations on the number of Foreign Service officers disaggregated by service cone that should be posted at each United States diplomatic post and in the District of Columbia, with a detailed basis for such recommendations.(3)Recommendations on the number of civil service officers that should be employed by the Department, with a detailed basis for such recommendations.(b)MaintenanceThe dataset required under subsection (a)(1) shall be maintained and updated on a regular basis.(c)ConsultationThe Secretary of State shall lead the development of the plan required under subsection (a) but may consult or partner with private sector entities with expertise in labor economics, management, or human resources, as well as organizations familiar with the demands and needs of the Department of State’s workforce.(d)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report regarding root causes of Foreign Service and civil service shortages, the effect of such shortages on national security objectives, and the Department of State’s plan to implement recommendations described in GAO–19–220.1314.Consulting services(a)In generalChapter 103 of title 5, United States Code, as added by section 1312(b) of this Act, is amended by adding at the end the following:10302.Consulting services for the Department of StateAny consulting service obtained by the Department of State through procurement contract pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts with respect to which expenditures are a matter of public record and available for public inspection, except if otherwise provided under existing law, or under existing Executive order issued pursuant to existing law..(b)Clerical amendmentThe table of sections for chapter 103 of title 5, United States Code, as added by section 1312(b) of this Act, is amended by adding after the item relating to section 10301 the following new item:10302. Consulting services for the Department of State.1315.Incentives for critical postsSection 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) is amended by striking the last sentence.1316.Extension of authority for certain accountability review boardsSection 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) is amended—(1)in the heading, by striking Afghanistan and and inserting Afghanistan, Yemen, Syria, and; and(2)in subparagraph (A)—(A)in clause (i), by striking Afghanistan or and inserting Afghanistan, Yemen, Syria, or; and(B)in clause (ii), by striking beginning on October 1, 2005, and ending on September 30, 2009 and inserting beginning on October 1, 2020, and ending on September 30, 2022.1317.Foreign Service suspension without paySubsection (c) of section 610 of the Foreign Service Act of 1980 (22 U.S.C. 4010) is amended—(1)in paragraph (1), in the matter preceding subparagraph (A), by striking suspend and inserting indefinitely suspend without duties;(2)by redesignating paragraph (5) as paragraph (7);(3)by inserting after paragraph (4) the following new paragraphs:(5)For each member of the Service suspended under paragraph (1)(A) whose security clearance remains suspended for more than one calendar year, not later than 30 days after the end of such calendar year the Secretary of State shall report to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate in writing regarding the specific reasons relating to the duration of each such suspension.(6)Any member of the Service suspended under paragraph (1)(B) may be suspended without pay only after a final written decision is provided to such member pursuant to paragraph (2).; and(4)in paragraph (7), as so redesignated—(A)by striking (7) In this subsection:;(B)in subparagraph (A), by striking (A) The term and inserting the following:(7)In this subsection, the term—;(C)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively, and moving such subparagraphs 2 ems to the left; and(D)by striking subparagraph (B) (relating to the definition of suspend and suspension).1318.Foreign Affairs Manual and Foreign Affairs Handbook changes(a)ApplicabilityThe Foreign Affairs Manual and the Foreign Affairs Handbook apply with equal force and effect and without exception to all Department of State personnel, including the Secretary of State, Department employees, and political appointees, regardless of an individual’s status as a Foreign Service officer, Civil Service employee, or political appointee hired under any legal authority.(b)CertificationNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a certification in unclassified form that the applicability described in subsection (a) has been communicated to all Department personnel, including the personnel referred to in such subsection.(c)Report(1)In generalNot later than 180 days after the date of the enactment of this Act and every 180 days thereafter for five years, the Secretary of State shall submit to the appropriate congressional committees a report detailing all significant changes made to the Foreign Affairs Manual or the Foreign Affairs Handbook.(2)Covered periodsThe first report required under paragraph (1) shall cover the 5-year period preceding the submission of such report. Each subsequent report shall cover the 180-day period preceding submission.(3)ContentsEach report required under paragraph (1) shall contain the following:(A)The location within the Foreign Affairs Manual or the Foreign Affairs Handbook where a change has been made.(B)The statutory basis for each such change, as applicable.(C)A side-by-side comparison of the Foreign Affairs Manual or Foreign Affairs Handbook before and after such change.(D)A summary of such changes displayed in spreadsheet form.1319.Waiver authority for individual occupational requirements of certain positionsThe Secretary of State may waive any or all of the individual occupational requirements with respect to an employee or prospective employee of the Department of State for a civilian position categorized under the GS–0130 occupational series if the Secretary determines that the individual possesses significant scientific, technological, engineering, or mathematical expertise that is integral to performing the duties of the applicable position, based on demonstrated job performance and qualifying experience. With respect to each waiver granted under this subsection, the Secretary shall set forth in a written document that is transmitted to the Director of the Office of Personnel Management the rationale for the decision of the Secretary to waive such requirements.1320.Appointment of employees to the Global Engagement CenterThe Secretary of State may appoint, for a 3-year period that may be extended for up to an additional two years, solely to carry out the functions of the Global Engagement Center, employees of the Department of State without regard to the provisions of title 5, United States Code, governing appointment in the competitive service, and may fix the basic compensation of such employees without regard to chapter 51 and subchapter III of chapter 53 of such title.1321.Rest and recuperation and overseas operations leave for Federal employees(a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following new sections:6329d.Rest and recuperation leave(a)DefinitionsIn this section—(1)the term agency means an Executive agency (as that term is defined in section 105), but does not include the Government Accountability Office;(2)the term combat zone means a geographic area designated by an Executive order of the President as an area in which the Armed Forces are engaging or have engaged in combat, an area designated by law to be treated as a combat zone, or a location the Department of Defense has certified for combat zone tax benefits due to its direct support of military operations;(3)the term employee has the meaning given that term in section 6301;(4)the term high risk, high threat post has the meaning given that term in section 104 of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4803); and(5)the term leave year means the period beginning on the first day of the first complete pay period in a calendar year and ending on the day immediately before the first day of the first complete pay period in the following calendar year.(b)Leave for rest and recuperationThe head of an agency may prescribe regulations to grant up to 20 days of paid leave, per leave year, for the purposes of rest and recuperation to an employee of the agency serving in a combat zone, any other high risk, high threat post, or any other location presenting significant security or operational challenges.(c)Discretionary authority of agency headUse of the authority under subsection (b) is at the sole and exclusive discretion of the head of the agency concerned.(d)RecordsAn agency shall record leave provided under this section separately from leave authorized under any other provision of law.6329e.Overseas operations leave(a)DefinitionsIn this section—(1)the term agency means an Executive agency (as that term is defined in section 105), but does not include the Government Accountability Office;(2)the term employee has the meaning given that term in section 6301; and(3)the term leave year means the period beginning with the first day of the first complete pay period in a calendar year and ending with the day immediately before the first day of the first complete pay period in the following calendar year.(b)Leave for overseas operationsThe head of an agency may prescribe regulations to grant up to 10 days of paid leave, per leave year, to an employee of the agency serving abroad where the conduct of business could pose potential security or safety related risks or would be inconsistent with host-country practice. Such regulations may provide that additional leave days may be granted during such leave year if the head of the agency determines that to do so is necessary to advance the national security or foreign policy interests of the United States.(c)Discretionary authority of agency headUse of the authority under subsection (b) is at the sole and exclusive discretion of the head of the agency concerned.(d)RecordsAn agency shall record leave provided under this section separately from leave authorized under any other provision of law..(b)Clerical amendmentsThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 6329c the following new items:6329d. Rest and recuperation leave 6329e. Overseas operations leave.1322.Emergency medical services authoritySection 3 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2670) is amended—(1)in subsection (l), by striking and after the semicolon;(2)in subsection (m), by striking the period and inserting ; and; and(3)by adding at the end the following new subsection:(n)in exigent circumstances, as determined by the Secretary, provide emergency medical services or related support for private United States citizens, nationals, and permanent resident aliens abroad, or third country nationals connected to such persons or to the diplomatic or development missions of the United States abroad, who are unable to obtain such services or support otherwise, with such assistance provided on a reimbursable basis to the extent feasible..1323.Department of State Student Internship Program(a)In generalThe Secretary of State shall establish the Department of State Student Internship Program (in this section referred to as the Program) to offer internship opportunities at the Department of State to eligible students to raise awareness of the essential role of diplomacy in the conduct of United States foreign policy and the realization of United States foreign policy objectives.(b)EligibilityTo be eligible to participate in the Program, an applicant shall—(1)be enrolled, not less than half-time, at—(A)an institution of higher education (as such term is defined section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002)); or(B)an institution of higher education based outside the United States, as determined by the Secretary of State;(2)be able to receive and hold an appropriate security clearance; and(3)satisfy such other criteria as established by the Secretary.(c)SelectionThe Secretary of State shall establish selection criteria for students to be admitted into the Program that includes the following:(1)Demonstrable interest in a career in foreign affairs.(2)Academic performance.(3)Such other criteria as determined by the Secretary.(d)OutreachThe Secretary of State shall advertise the Program widely, including on the internet, through the Department of State’s Diplomats in Residence program, and through other outreach and recruiting initiatives targeting undergraduate and graduate students. The Secretary shall actively encourage people belonging to traditionally under-represented groups in terms of racial, ethnic, geographic, and gender diversity, and disability status to apply to the Program, including by conducting targeted outreach at minority serving institutions (as such term is described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(e)Compensation(1)In generalStudents participating in the Program shall be paid at least—(A)the amount specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)), or(B)the minimum wage of the jurisdiction in which the internship is located,whichever is greater. (2)Housing assistance(A)AbroadThe Secretary of State shall provide housing assistance to a student participating in the Program whose permanent address is within the United States if the location of the internship in which such student is participating is outside the United States.(B)DomesticThe Secretary of State is authorized to provide housing assistance to a student participating in the Program whose permanent address is within the United States if the location of the internship in which such student is participating is more than 50 miles away from such student’s permanent address.(3)Travel assistanceThe Secretary of State shall provide a student participating in the Program whose permanent address is within the United States financial assistance to cover the costs of travel once to and once from the location of the internship in which such student is participating, including travel by air, train, bus, or other transit as appropriate, if the location of such internship is—(A)more than 50 miles from such student’s permanent address; or(B)outside the United States.(f)Working with institutions of higher educationThe Secretary of State is authorized to enter into agreements with institutions of higher education to structure internships to ensure such internships satisfy criteria for academic programs in which participants in such internships are enrolled.(g)Transition period(1)In generalNot later than two years after the date of the enactment of this Act, the Secretary of State shall transition all unpaid internship programs of the Department, including the Foreign Service Internship Program, to internship programs that offer compensation. Upon selection as a candidate for entry into an internship program of the Department after such date, a participant in such internship program shall be afforded the opportunity to forgo compensation, including if doing so allows such participant to receive college or university curricular credit.(2)ExceptionThe transition required under paragraph (1) shall not apply in the case of unpaid internship programs of the Department of State that are part of the Virtual Student Federal Service internship program.(3)Waiver(A)In generalThe Secretary may waive the requirement under this subsection to transition an unpaid internship program of the Department to an internship program that offers compensation if the Secretary determines and not later than 30 days after any such determination submits to the appropriate congressional committees a report that to do so would not be consistent with effective management goals.(B)ReportThe report required under subparagraph (A) shall describe the reason why transitioning an unpaid internship program of the Department to an internship program that offers compensation would not be consistent with effective management goals, including any justification for maintaining such unpaid status indefinitely, or any additional authorities or resources necessary to transition such unpaid program to offer compensation in the future.(h)ReportsNot later than 18 months after the date of the enactment of this Act, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of a Senate a report that includes the following:(1)Data, to the extent collection of such information is permissible by law, regarding the number of students, disaggregated by race, ethnicity, gender, institution of higher learning, home State, State where each student graduated from high school, and disability status, who applied to the Program, were offered a position, and participated.(2)Data on the number of security clearance investigations started for such students and the timeline for such investigations, including whether such investigations were completed or if, and when, an interim security clearance was granted.(3)Information on expenditures on the Program.(4)Information regarding the Department of State’s compliance with subsection (g).(i)Voluntary participation(1)In generalNothing in this section may be construed to compel any student who is a participant in an internship program of the Department of State to participate in the collection of the data or divulge any personal information. Such students shall be informed that their participation in the data collection contemplated by this section is voluntary.(2)Privacy protectionAny data collected under this section shall be subject to the relevant privacy protection statutes and regulations applicable to Federal employees.(j)Special hiring authorityThe Department of State may offer compensated internships for not more than 52 weeks, and select, appoint, employ, and remove individuals in such compensated internships without regard to the provisions of law governing appointments in the competitive service.(k)Use of fundsInternships offered and compensated by the Department subject to this section shall be funded by amounts appropriated pursuant to—(1)the authorization of appropriations under section 1001; and(2)any other Act.1324.Competitive status for certain employees hired by Inspectors General to support the lead IG missionSubparagraph (A) of section 8L(d)(5) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking a lead Inspector General for and inserting any of the Inspectors General specified in subsection (c) for oversight of.1325.Cooperation with Office of the Inspector General(a)Administrative disciplineNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall make explicit in writing to all Department of State personnel, including the Secretary of State, Department employees, contractors, and political appointees, and shall consider updating the Foreign Affairs Manual and the Foreign Affairs Handbook to explicitly specify, that if any of such personnel does not comply within 60 days with a request for an interview or access to documents from the Office of the Inspector General of the Department such personnel may be subject to appropriate administrative discipline including, when circumstances warrant, suspension without pay or removal.(b)Report(1)In generalNot later than 180 days after the date of the enactment of this Act and on a quarterly basis thereafter, the Office of the Inspector General of the Department of State and the United States Agency for Global Media shall submit to the appropriate congressional committees and the Secretary of State a report in unclassified form detailing the following:(A)The number of individuals who have failed to comply within 60 days with a request for an interview or access to documents from the Office of the Inspector General pertaining to a non-criminal matter.(B)The date on which such requests were initially made.(C)Any extension of time that was voluntarily granted to such individual by the Office of the Inspector General.(D)The general subject matters regarding which the Office of the Inspector General has requested of such individuals.(2)FormAdditional information pertaining solely to the subject matter of a request described in paragraph (1) may be provided in a supplemental classified annex, if necessary, but all other information required by the reports required under such paragraph shall be provided in unclassified form.1326.Information on educational opportunities for children with special educational needs consistent with the Individuals With Disabilities Education ActNot later than March 31, 2022, and annually thereafter, the Director of the Office of Overseas Schools of the Department of State shall maintain and update a list of overseas schools receiving assistance from the Office and detailing the extent to which each such school provides special education and related services to children with disabilities in accordance with part B of the Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.). Each list required under this section shall be posted on the public website of the Office for access by members of the Foreign Service, Senior Foreign Service, and their eligible family members.1327.Implementation of gap memorandum in selection board process(a)In generalSection 603 of the Foreign Service Act of 1980 (22 U.S.C. 4003) is amended by adding at the end the following new subsection:(c)(1)A member of the Service or member of the Senior Foreign Service whose performance will be evaluated by a selection board may submit to such selection board a gap memo in advance of such evaluation.(2)Members of a selection board may not consider as negative the submission of a gap memo by a member described in paragraph (1) when evaluating the performance of such member.(3)In this subsection, the term gap memo means a written record, submitted to a selection board in a standard format established by the Director General of the Foreign Service, which indicates and explains a gap in the record of a member of the Service or member of the Senior Foreign Service whose performance will be evaluated by such selection board, which gap is due to personal circumstances, including for health, family, or other reason as determined by the Director General in consultation with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate..(b)Consultation and guidance(1)ConsultationNot later than 30 days after the date of the enactment of this Act, the Director General of the Foreign Service shall consult with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate regarding the development of the gap memo under subsection (c) of section 603 of the Foreign Service Act of 1980, as added by subsection (a).(2)DefinitionIn this subsection, the term gap memo has the meaning given such term in subsection (c) of section 603 of the Foreign Service Act of 1980.IVA Diverse Workforce: Recruitment, Retention, and Promotion1401.DefinitionsIn this title:(1)Applicant flow dataThe term applicant flow data means data that tracks the rate of applications for job positions among demographic categories.(2)Demographic dataThe term demographic data means facts or statistics relating to the demographic categories specified in the Office of Management and Budget statistical policy directive entitled Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity (81 Fed. Reg. 67398).(3)DiversityThe term diversity means those classes of persons protected under the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.) and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(4)WorkforceThe term workforce means—(A)individuals serving in a position in the civil service (as such term is defined in section 2101 of title 5, United States Code);(B)individuals who are members of the Foreign Service (as such term defined in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3902));(C)all individuals serving under a personal services contract;(D)all individuals serving under a Foreign Service limited appointment under section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949); or(E)individuals other than Locally Employed Staff working in the Department of State under any other authority.1402.Collection, analysis, and dissemination of workforce data(a)Initial reportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall, in consultation with the Director of the Office of Personnel Management and the Director of the Office of Management and Budget, submit to the appropriate congressional committees a report, which shall also be published on a publicly available website of the Department in a searchable database format, that includes disaggregated demographic data and other information regarding the diversity of the workforce of the Department of State.(b)DataThe report under subsection (a) shall include the following data to the maximum extent collection of such data is permissible by law:(1)Demographic data on each element of the workforce of the Department of State, disaggregated by rank and grade or grade-equivalent, with respect to the following groups:(A)Applicants for positions in the Department.(B)Individuals hired to join the workforce.(C)Individuals promoted during the 5-year period ending on the date of the enactment of this Act, including promotions to and within the Senior Executive Service or the Senior Foreign Service.(D)Individuals serving during the 5-year period ending on the date of the enactment of this Act as special assistants in any of the offices of the Secretary of State, the Deputy Secretary of State, the Counselor of the Department of State, the Secretary’s Policy Planning Staff, the Under Secretary for Arms Control and International Security, the Under Secretary for Civilian Security, Democracy, and Human Rights, the Under Secretary for Economic Growth, Energy, and the Environment, the Undersecretary for Management, the Undersecretary of State for Political Affairs, and the Undersecretary for Public Diplomacy and Public Affairs.(E)Individuals serving in the 5-year period ending on the date of the enactment of this Act in each bureau’s front office.(F)Individuals serving in the 5-year period ending on the date of the enactment of this Act as detailees to the National Security Council.(G)Individuals serving on applicable selection boards.(H)Members of any external advisory committee or board who are subject to appointment by individuals at senior positions in the Department.(I)Individuals participating in professional development programs of the Department, and the extent to which such participants have been placed into senior positions within the Department after such participation.(J)Individuals participating in mentorship or retention programs.(K)Individuals who separated from the agency during the 5-year period ending on the date of the enactment of this Act, including individuals in the Senior Executive Service or the Senior Foreign Service.(2)An assessment of agency compliance with the essential elements identified in Equal Employment Opportunity Commission Management Directive 715, effective October 1, 2003.(3)Data on the overall number of individuals who are part of the workforce, the percentages of such workforce corresponding to each element specified in section 1401(4), and the percentages corresponding to each rank, grade, or grade-equivalent.(c)RecommendationThe Secretary of State may include in the report under subsection (a) a recommendation to the Director of Office of Management and Budget and to the appropriate congressional committees regarding whether the Department of State should be permitted to collect more detailed data on demographic categories in addition to the race and ethnicity categories specified in the Office of Management and Budget statistical policy directive entitled Standards for Maintaining, Collecting, and Presenting Federal Data on Race and Ethnicity (81 Fed. Reg. 67398), in order to comply with the intent and requirements of this Act.(d)Other contentsThe report under subsection (a) shall also describe and assess the effectiveness of the efforts of the Department of State—(1)to propagate fairness, impartiality, and inclusion in the work environment, both domestically and abroad;(2)to enforce anti-harassment and anti-discrimination policies, both domestically and at posts overseas;(3)to refrain from engaging in unlawful discrimination in any phase of the employment process, including recruitment, hiring, evaluation, assignments, promotion, retention, and training;(4)to prevent retaliation against employees for participating in a protected equal employment opportunity activity or for reporting sexual harassment or sexual assault;(5)to provide reasonable accommodation for qualified employees and applicants with disabilities; and(6)to recruit a representative workforce by—(A)recruiting women, persons with disabilities, and minorities;(B)recruiting at women’s colleges, historically Black colleges and universities, minority-serving institutions, and other institutions serving a significant percentage of minority students;(C)placing job advertisements in newspapers, magazines, and job sites oriented toward women and minorities;(D)sponsoring and recruiting at job fairs in urban and rural communities and land-grant colleges or universities;(E)providing opportunities through the Foreign Service Internship Program under chapter 12 of the Foreign Service Act of 1980 (22 U.S.C. 4141 et seq.) and other hiring initiatives;(F)recruiting mid-level and senior-level professionals through programs designed to increase representation in international affairs of people belonging to traditionally under-represented groups; (G)offering the Foreign Service written and oral assessment examinations in several locations throughout the United States to reduce the burden of applicants having to travel at their own expense to take either or both such examinations;(H)expanding the use of paid internships; and(I)supporting recruiting and hiring opportunities through—(i)the Charles B. Rangel International Affairs Fellowship Program;(ii)the Thomas R. Pickering Foreign Affairs Fellowship Program; and(iii)other initiatives, including agency-wide policy initiatives.(e)Annual updatesNot later than one year after the publication of the report required under subsection (a) and annually thereafter for the following five years, the Secretary of State shall work with the Director of the Office of Personnel Management and the Director of the Office of Management and Budget to provide a report to the appropriate congressional committees, which shall be posted on the Department’s website, which may be included in another annual report required under another provision of law, that includes—(1)disaggregated demographic data, to the maximum extent collection of such data is permissible by law, relating to the workforce and information on the status of diversity and inclusion efforts of the Department;(2)an analysis of applicant flow data, to the maximum extent collection of such data is permissible by law,; and(3)disaggregated demographic data relating to participants in professional development programs of the Department and the rate of placement into senior positions for participants in such programs.1403.Exit interviews for workforce(a)Retained membersThe Director General of the Foreign Service and the Director of the Bureau of Human Resources or its equivalent shall conduct periodic interviews with a representative and diverse cross-section of the workforce of the Department of State—(1)to understand the reasons of individuals in such workforce for remaining in a position in the Department; and(2)to receive feedback on workplace policies, professional development opportunities, and other issues affecting the decision of individuals in the workforce to remain in the Department.(b)Departing membersThe Director General of the Foreign Service and the Director of the Bureau of Human Resources or its equivalent shall provide an opportunity for an exit interview to each individual in the workforce of the Department of State who separates from service with the Department to better understand the reasons of such individual for leaving such service.(c)Use of analysis from interviewsThe Director General of the Foreign Service and the Director of the Bureau of Human Resources or its equivalent shall analyze demographic data and other information obtained through interviews under subsections (a) and (b) to determine—(1)to what extent, if any, the diversity of those participating in such interviews impacts the results; and(2)whether to implement any policy changes or include any recommendations in a report required under subsection (a) or (e) of section 1402 relating to the determination reached pursuant to paragraph (1).(d)Tracking dataThe Department of State shall—(1)track demographic data relating to participants in professional development programs and the rate of placement into senior positions for participants in such programs;(2)annually evaluate such data—(A)to identify ways to improve outreach and recruitment for such programs, consistent with merit system principles; and(B)to understand the extent to which participation in any professional development program offered or sponsored by the Department differs among the demographic categories of the workforce; and(3)actively encourage participation from a range of demographic categories, especially from categories with consistently low participation, in such professional development programs.1404.Recruitment and retention(a)In generalThe Secretary of State shall—(1)continue to seek a diverse and talented pool of applicants; and(2)instruct the Director General of the Foreign Service and the Director of the Bureau of Human Resources of the Department of State to have a recruitment plan of action for the recruitment of people belonging to traditionally under-represented groups, which should include outreach at appropriate colleges, universities, affinity groups, and professional associations.(b)ScopeThe diversity recruitment initiatives described in subsection (a) shall include—(1)recruiting at women’s colleges, historically Black colleges and universities, minority-serving institutions, and other institutions serving a significant percentage of minority students;(2)placing job advertisements in newspapers, magazines, and job sites oriented toward diverse groups;(3)sponsoring and recruiting at job fairs in urban and rural communities and land-grant colleges or universities;(4)providing opportunities through highly respected, international leadership programs, that focus on diversity recruitment and retention;(5)expanding the use of paid internships; and(6)cultivating partnerships with organizations dedicated to the advancement of the profession of international affairs and national security to advance shared diversity goals.(c)Expand training on anti-harassment and anti-discrimination(1)In generalThe Secretary of State shall, through the Foreign Service Institute and other educational and training opportunities—(A)ensure the provision to all individuals in the workforce of training on anti-harassment and anti-discrimination information and policies, including in existing Foreign Service Institute courses or modules prioritized in the Department of State’s Diversity and Inclusion Strategic Plan for 2016–2020 to promote diversity in Bureau awards or mitigate unconscious bias;(B)expand the provision of training on workplace rights and responsibilities to focus on anti-harassment and anti-discrimination information and policies, including policies relating to sexual assault prevention and response; and(C)make such expanded training mandatory for—(i)individuals in senior and supervisory positions; (ii)individuals having responsibilities related to recruitment, retention, or promotion of employees; and(iii)any other individual determined by the Department who needs such training based on analysis by the Department or OPM analysis.(2)Best practicesThe Department of State shall give special attention to ensuring the continuous incorporation of research-based best practices in training provided under this subsection.1405.Promoting diversity and inclusion in the national security workforce(a)In generalThe Secretary of State shall ensure that individuals in senior and supervisory positions of the Department of State, or Department individuals having responsibilities related to recruitment, retention, or promotion of employees, should have a demonstrated commitment to equal opportunity, diversity, and inclusion.(b)ConsiderationIn making any recommendations on nominations, conducting interviews, identifying or selecting candidates, or appointing acting individuals for positions equivalent to an Assistant Secretary or above, the Secretary of State shall use best efforts to consider at least one individual reflective of diversity.(c)Establishment(1)In generalThe Secretary of State shall establish a mechanism to ensure that appointments or details of Department of State employees to staff positions in the Offices of the Secretary, the Deputy Secretary, the Counselor of the Department, the Secretary’s Policy Planning Staff, or any of the Undersecretaries of State, and details to the National Security Council, are transparent, competitive, equitable, and inclusive, and made without regard to an individual’s race, color, religion, sex (including pregnancy, transgender status, or sexual orientation), national origin, age (if 40 or older), disability, or genetic information.(2)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report regarding the mechanism required under paragraph (1).(d)AvailabilityThe Secretary of State shall use best efforts to consider at least one individual reflective of diversity for the staff positions specified in subsection (c)(1) and ensure such positions are equitably available to employees of the civil service and Foreign Service.1406.Leadership engagement and accountability(a)Reward and recognize efforts to promote diversity and inclusion(1)In generalThe Secretary of State shall implement performance and advancement requirements that reward and recognize the efforts of individuals in senior positions and supervisors in the Department of State in fostering an inclusive environment and cultivating talent consistent with merit system principles, such as through participation in mentoring programs or sponsorship initiatives, recruitment events, and other similar opportunities.(2)Outreach eventsThe Secretary of State shall create opportunities for individuals in senior positions and supervisors in the Department of State to participate in outreach events and to discuss issues relating to diversity and inclusion with the workforce on a regular basis, including with employee resource groups.(b)External advisory committees and boardsFor each external advisory committee or board to which individuals in senior positions in the Department of State appoint members, the Secretary of State is strongly encouraged by Congress to ensure such external advisory committee or board is developed, reviewed, and carried out by qualified teams that represent the diversity of the organization.1407.Professional development opportunities and tools(a)Expand provision of professional development and career advancement opportunities(1)In generalThe Secretary of State is authorized to expand professional development opportunities that support the mission needs of the Department of State, such as—(A)academic programs;(B)private-public exchanges; and(C)detail assignments to relevant positions in—(i)private or international organizations;(ii)State, local, and Tribal governments;(iii)other branches of the Federal Government; or(iv)professional schools of international affairs.(2)Training for senior positions(A)In generalThe Secretary of State shall offer, or sponsor members of the workforce to participate in, a Senior Executive Service candidate development program or other program that trains members on the skills required for appointment to senior positions in the Department of State.(B)RequirementsIn determining which members of the workforce are granted professional development or career advancement opportunities under subparagraph (A), the Secretary of State shall—(i)ensure any program offered or sponsored by the Department of State under such subparagraph comports with the requirements of subpart C of part 412 of title 5, Code of Federal Regulations, or any successor thereto, including merit staffing and assessment requirements;(ii)consider the number of expected vacancies in senior positions as a factor in determining the number of candidates to select for such programs;(iii)understand how participation in any program offered or sponsored by the Department under such subparagraph differs by gender, race, national origin, disability status, or other demographic categories; and(iv)actively encourage participation from a range of demographic categories, especially from categories with consistently low participation.1408.Examination and oral assessment for the Foreign Service(a)Sense of CongressIt is the sense of Congress that the Department of State should offer both the Foreign Service written examination and oral assessment in more locations throughout the United States. Doing so would ease the financial burden on potential candidates who do not currently reside in and must travel at their own expense to one of the few locations where these assessments are offered.(b)Foreign Service examinationsSection 301(b) of the Foreign Service Act of 1980 (22 U.S.C. 3941) is amended—(1)by striking The Secretary and inserting: (1) The Secretary; and(2)by adding at the end the following new paragraph:(2)The Secretary shall ensure that the Board of Examiners for the Foreign Service annually offers the oral assessment examinations described in paragraph (1) in cities, chosen on a rotating basis, located in at least three different time zones across the United States..1409.Payne fellowship authorization(a)In generalUndergraduate and graduate components of the Donald M. Payne International Development Fellowship Program may conduct outreach to attract outstanding students with an interest in pursuing a Foreign Service career who represent diverse ethnic and socioeconomic backgrounds.(b)Review of past programsThe Secretary of State shall review past programs designed to increase minority representation in international affairs positions.1410.Voluntary participation(a)In generalNothing in this title should be construed so as to compel any employee to participate in the collection of the data or divulge any personal information. Department of State employees shall be informed that their participation in the data collection contemplated by this title is voluntary.(b)Privacy protectionAny data collected under this title shall be subject to the relevant privacy protection statutes and regulations applicable to Federal employees.VInformation Security1501.DefinitionsIn this title:(1)Intelligence communityThe term intelligence community has the meaning given such term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).(2)Relevant congressional committeesThe term relevant congressional committees means—(A)the appropriate congressional committees;(B)the Select Committee on Intelligence of the Senate; and(C)the Permanent Select Committee on Intelligence of the House of Representatives.1502.List of certain telecommunications providers(a)List of covered contractorsNot later than 30 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Director of National Intelligence, shall develop or maintain, as the case may be, and update as frequently as the Secretary determines appropriate, a list of covered contractors with respect to which the Department should seek to avoid entering into contracts. Not later than 30 days after the initial development of the list under this subsection, any update thereto, and annually thereafter for five years after such initial 30 day period, the Secretary shall submit to the appropriate congressional committees a copy of such list.(b)Covered contractor definedIn this section, the term covered contractor means a provider of telecommunications, telecommunications equipment, or information technology equipment, including hardware, software, or services, that has knowingly assisted or facilitated a cyber attack or conducted surveillance, including passive or active monitoring, carried out against—(1)the United States by, or on behalf of, any government, or persons associated with such government, listed as a cyber threat actor in the intelligence community’s 2017 assessment of worldwide threats to United States national security or any subsequent worldwide threat assessment of the intelligence community; or(2)individuals, including activists, journalists, opposition politicians, or other individuals for the purposes of suppressing dissent or intimidating critics, on behalf of a country included in the annual country reports on human rights practices of the Department for systematic acts of political repression, including arbitrary arrest or detention, torture, extrajudicial or politically motivated killing, or other gross violations of human rights.1503.Preserving records of electronic communications conducted related to official duties of positions in the public trust of the American people(a)Sense of CongressIt is the sense of Congress that all officers and employees of the Department and the United States Agency for International Development are obligated under chapter 31 of title 44, United States Code (popularly referred to as the Federal Records Act of 1950), to create and preserve records containing adequate and proper documentation of the organization, functions, policies, decisions, procedures, and essential transactions or operations of the Department and United States embassies, consulates, and missions abroad, including records of official communications with foreign government officials or other foreign entities.(b)CertificationNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a certification in unclassified form that Secretary has communicated to all Department personnel, including the Secretary of State and all political appointees, that such personnel are obligated under chapter 31 of title 44, United States Code, to treat electronic messaging systems, software, and applications as equivalent to electronic mail for the purpose of identifying Federal records.1504.Foreign Relations of the United States (FRUS) series and declassificationThe State Department Basic Authorities Act of 1956 is amended—(1)in section 402(a)(2) (22 U.S.C. 4352(a)(2)), by striking 26 and inserting 20; and(2)in section 404 (22 U.S.C. 4354)—(A)in subsection (a)(1), by striking 30and inserting 25; and(B)in subsection (c)(1)(C), by striking 30 and inserting 25. 1505.Vulnerability Disclosure Policy and Bug Bounty Pilot Program(a)DefinitionsIn this section:(1)Bug bounty programThe term bug bounty program means a program under which an approved individual, organization, or company is temporarily authorized to identify and report vulnerabilities of internet-facing information technology of the Department of State in exchange for compensation.(2)Information technologyThe term information technology has the meaning given such term in section 11101 of title 40, United States Code.(b)Vulnerability Disclosure Process(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall design, establish, and make publicly known a Vulnerability Disclosure Process (VDP) to improve Department of State cybersecurity by—(A)providing security researchers with clear guidelines for—(i)conducting vulnerability discovery activities directed at Department information technology; and(ii)submitting discovered security vulnerabilities to the Department; and(B)creating Department procedures and infrastructure to receive and fix discovered vulnerabilities.(2)RequirementsIn establishing the VDP pursuant to paragraph (1), the Secretary of State shall—(A)identify which Department of State information technology should be included in the process;(B)determine whether the process should differentiate among and specify the types of security vulnerabilities that may be targeted;(C)provide a readily available means of reporting discovered security vulnerabilities and the form in which such vulnerabilities should be reported;(D)identify which Department offices and positions will be responsible for receiving, prioritizing, and addressing security vulnerability disclosure reports;(E)consult with the Attorney General regarding how to ensure that individuals, organizations, and companies that comply with the requirements of the process are protected from prosecution under section 1030 of title 18, United States Code, and similar provisions of law for specific activities authorized under the process;(F)consult with the relevant offices at the Department of Defense that were responsible for launching the 2016 Vulnerability Disclosure Program, Hack the Pentagon, and subsequent Department of Defense bug bounty programs;(G)engage qualified interested persons, including nongovernmental sector representatives, about the structure of the process as constructive and to the extent practicable; and(H)award contracts to entities, as necessary, to manage the process and implement the remediation of discovered security vulnerabilities.(3)Annual reportsNot later than 180 days after the establishment of the VDP under paragraph (1) and annually thereafter for the next five years, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report on the VDP, including information relating to the following:(A)The number and severity of all security vulnerabilities reported.(B)The number of previously unidentified security vulnerabilities remediated as a result.(C)The current number of outstanding previously unidentified security vulnerabilities and Department of State remediation plans.(D)The average length of time between the reporting of security vulnerabilities and remediation of such vulnerabilities.(E)The resources, surge staffing, roles, and responsibilities within the Department used to implement the VDP and complete security vulnerability remediation.(F)Any other information the Secretary determines relevant.(c)Bug bounty pilot program(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State shall establish a bug bounty pilot program to minimize security vulnerabilities of internet-facing information technology of the Department of State.(2)RequirementsIn establishing the pilot program described in paragraph (1), the Secretary of State shall—(A)provide compensation for reports of previously unidentified security vulnerabilities within the websites, applications, and other internet-facing information technology of the Department of State that are accessible to the public;(B)award contracts to entities, as necessary, to manage such pilot program and for executing the remediation of security vulnerabilities identified pursuant to subparagraph (A);(C)identify which Department of State information technology should be included in such pilot program;(D)consult with the Attorney General on how to ensure that individuals, organizations, or companies that comply with the requirements of such pilot program are protected from prosecution under section 1030 of title 18, United States Code, and similar provisions of law for specific activities authorized under such pilot program;(E)consult with the relevant offices at the Department of Defense that were responsible for launching the 2016 Hack the Pentagon pilot program and subsequent Department of Defense bug bounty programs;(F)develop a process by which an approved individual, organization, or company can register with the entity referred to in subparagraph (B), submit to a background check as determined by the Department of State, and receive a determination as to eligibility for participation in such pilot program;(G)engage qualified interested persons, including nongovernmental sector representatives, about the structure of such pilot program as constructive and to the extent practicable; and(H)consult with relevant United States Government officials to ensure that such pilot program complements persistent network and vulnerability scans of the Department of State’s internet-accessible systems, such as the scans conducted pursuant to Binding Operational Directive BOD–19–02 or successor directive.(3)DurationThe pilot program established under paragraph (1) should be short-term in duration and not last longer than one year.(4)ReportNot later than 180 days after the date on which the bug bounty pilot program under subsection (a) is completed, the Secretary of State shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report on such pilot program, including information relating to—(A)the number of approved individuals, organizations, or companies involved in such pilot program, broken down by the number of approved individuals, organizations, or companies that—(i)registered;(ii)were approved;(iii)submitted security vulnerabilities; and(iv)received compensation;(B)the number and severity of all security vulnerabilities reported as part of such pilot program;(C)the number of previously unidentified security vulnerabilities remediated as a result of such pilot program;(D)the current number of outstanding previously unidentified security vulnerabilities and Department remediation plans;(E)the average length of time between the reporting of security vulnerabilities and remediation of such vulnerabilities;(F)the types of compensation provided under such pilot program; and(G)the lessons learned from such pilot program.(d)Use of fundsCompensation offered by the Department subject to this section shall be funded by amounts appropriated pursuant to—(1)the authorization of appropriations under section 1001; and(2)any other Act.VIPublic Diplomacy1601.Short titleThis title may be cited as the Public Diplomacy Modernization Act of 2021.1602.Avoiding duplication of programs and effortsThe Secretary of State shall—(1)identify opportunities for greater efficiency of operations, including through improved coordination of efforts across public diplomacy bureaus and offices of the Department of State; and(2)maximize shared use of resources between, and within, such public diplomacy bureaus and offices in cases in which programs, facilities, or administrative functions are duplicative or substantially overlapping.1603.Improving research and evaluation of public diplomacy(a)Research and evaluation activitiesThe Secretary of State, acting through the Director of Research and Evaluation appointed pursuant to subsection (b), shall—(1)conduct regular research and evaluation of public diplomacy programs and activities of the Department, including through the routine use of audience research, digital analytics, and impact evaluations, to plan and execute such programs and activities; and(2)make available to Congress the findings of the research and evaluations conducted under paragraph (1).(b)Director of research and evaluation(1)AppointmentNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall appoint a Director of Research and Evaluation (referred to in this subsection as the Director) in the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs of the Department.(2)Limitation on appointmentThe appointment of the Director pursuant to paragraph (1) shall not result in an increase in the overall full-time equivalent positions within the Department of State.(3)ResponsibilitiesThe Director shall—(A)coordinate and oversee the research and evaluation of public diplomacy programs and activities of the Department of State in order to—(i)improve public diplomacy strategies and tactics; and(ii)ensure that such programs and activities are increasing the knowledge, understanding, and trust of the United States by relevant target audiences;(B)routinely organize and oversee audience research, digital analytics, and impact evaluations across all public diplomacy bureaus and offices of the Department;(C)support United States diplomatic posts’ public affairs sections;(D)share appropriate public diplomacy research and evaluation information within the Department and with other appropriate Federal departments and agencies;(E)regularly design and coordinate standardized research questions, methodologies, and procedures to ensure that public diplomacy programs and activities across all public diplomacy bureaus and offices are designed to meet appropriate foreign policy objectives; and(F)report biannually to the United States Advisory Commission on Public Diplomacy, through the Subcommittee on Research and Evaluation established pursuant to subsection (f), regarding the research and evaluation of all public diplomacy bureaus and offices.(4)Guidance and trainingNot later than one year after the appointment of the Director pursuant to paragraph (1), the Director shall develop guidance and training, including curriculum for use by the Foreign Service Institute, for all public diplomacy officers of the Department regarding the reading and interpretation of public diplomacy program and activity evaluation findings to ensure that such findings and related lessons learned are implemented in the planning and evaluation of all public diplomacy programs and activities of the Department.(c)Prioritizing research and evaluation(1)In generalThe head of the Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs of the Department of State shall ensure that research and evaluation of public diplomacy and activities of the Department, as coordinated and overseen by the Director pursuant to subsection (b), supports strategic planning and resource allocation across all public diplomacy bureaus and offices of the Department.(2)Allocation of resourcesAmounts allocated for the purpose of research and evaluation of public diplomacy programs and activities of the Department of State pursuant to subsection (b) shall be made available to be disbursed at the direction of the Director of Research and Evaluation among the research and evaluation staff across all public diplomacy bureaus and offices of the Department.(3)Sense of CongressIt is the sense of Congress that the Department of State should gradually increase its allocation of funds made available under the headings Educational and Cultural Exchange Programs and Diplomatic Programs for research and evaluation of public diplomacy programs and activities of the Department pursuant to subsection (b) to a percentage of program funds that is commensurate with Federal Government best practices.(d)Limited exemption relating to the Paperwork Reduction ActChapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act) shall not apply to the collection of information directed at any individuals conducted by, or on behalf of, the Department of State for the purpose of audience research, monitoring, and evaluations, and in connection with the Department’s activities conducted pursuant to any of the following:(1)The Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.).(2)Section 1287 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 22 U.S.C. 2656 note).(3)The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.).(e)Limited exemption relating to the Privacy Act(1)In generalThe Department of State shall maintain, collect, use, and disseminate records (as such term is defined in section 552a(a)(4) of title 5, United States Code) for audience research, digital analytics, and impact evaluation of communications related to public diplomacy efforts intended for foreign audiences.(2)ConditionsAudience research, digital analytics, and impact evaluations under paragraph (1) shall be—(A)reasonably tailored to meet the purposes of this subsection; and(B)carried out with due regard for privacy and civil liberties guidance and oversight.(f)United States Advisory Commission on Public Diplomacy(1)Subcommittee for research and evaluationThe United States Advisory Commission on Public Diplomacy shall establish a Subcommittee on Research and Evaluation to monitor and advise regarding audience research, digital analytics, and impact evaluations carried out by the Department of State and the United States Agency for Global Media.(2)Annual reportThe Subcommittee on Research and Evaluation established pursuant to paragraph (1) shall submit to the appropriate congressional committees an annual report, in conjunction with the United States Advisory Commission on Public Diplomacy’s Comprehensive Annual Report on the performance of the Department and the United States Agency for Global Media, describing all actions taken by the Subcommittee pursuant to paragraph (1) and any findings made as a result of such actions.1604.Permanent reauthorization of the United States Advisory Commission on Public Diplomacy(a)In generalSection 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) is amended—(1)in the section heading, by striking Sunset and inserting Continuation; and(2)by striking until October 1, 2021.(b)Clerical amendmentThe table of contents in section 1002(b) of the Foreign Affairs Reform and Restructuring Act of 1998 is amended by amending the item relating to section 1334 to read as follows:Sec. 1334. Continuation of United States Advisory Commission on Public Diplomacy..1605.Streamlining of support functions(a)Working group establishedNot later than 60 days after the date of the enactment of this Act, the Secretary of State shall establish a working group to explore the possibilities and cost-benefit analysis of transitioning to a shared services model as such pertains to human resources, travel, purchasing, budgetary planning, and all other executive support functions for all bureaus of the Department that report to the Under Secretary for Public Diplomacy of the Department.(b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a plan to implement any such findings of the working group established under subsection (a).1606.Guidance for closure of public diplomacy facilities(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall adopt, and include in the Foreign Affairs Manual, guidelines to collect and utilize information from each diplomatic post at which the construction of a new embassy compound or new consulate compound would result in the closure or co-location of an American Space, American Center, American Corner, or any other public diplomacy facility under the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 et seq.).(b)RequirementsThe guidelines required by subsection (a) shall include the following:(1)Standardized notification to each chief of mission at a diplomatic post describing the requirements of the Secure Embassy Construction and Counterterrorism Act of 1999 and the impact on the mission footprint of such requirements.(2)An assessment and recommendations from each chief of mission of potential impacts to public diplomacy programming at such diplomatic post if any public diplomacy facility referred to in subsection (a) is closed or staff is co-located in accordance with such Act.(3)A process by which assessments and recommendations under paragraph (2) are considered by the Secretary of State and the appropriate Under Secretaries and Assistant Secretaries of the Department.(4)Notification to the appropriate congressional committees, prior to the initiation of a new embassy compound or new consulate compound design, of the intent to close any such public diplomacy facility or co-locate public diplomacy staff in accordance with such Act.(c)ReportNot later than one year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report containing the guidelines required under subsection (a) and any recommendations for any modifications to such guidelines.1607.DefinitionsIn this title:(1)Audience researchThe term audience research means research conducted at the outset of a public diplomacy program or the outset of campaign planning and design regarding specific audience segments to understand the attitudes, interests, knowledge, and behaviors of such audience segments.(2)Digital analyticsThe term digital analytics means the analysis of qualitative and quantitative data, accumulated in digital format, to indicate the outputs and outcomes of a public diplomacy program or campaign.(3)Impact evaluationThe term impact evaluation means an assessment of the changes in the audience targeted by a public diplomacy program or campaign that can be attributed to such program or campaign.(4)Public diplomacy bureaus and officesThe term public diplomacy bureaus and offices means, with respect to the Department, the following:(A)The Bureau of Educational and Cultural Affairs.(B)The Bureau of Global Public Affairs.(C)The Office of Policy, Planning, and Resources for Public Diplomacy and Public Affairs.(D)The Global Engagement Center.(E)The public diplomacy functions within the regional and functional bureaus.VIICombating Public Corruption1701.Sense of congressIt is the sense of Congress that—(1)it is in the foreign policy interest of the United States to help foreign countries promote good governance and combat public corruption;(2)multiple Federal departments and agencies operate programs that promote good governance in foreign countries and enhance such countries’ ability to combat public corruption; and(3)the Department of State should—(A)promote coordination among the Federal departments and agencies implementing programs to promote good governance and combat public corruption in foreign countries in order to improve effectiveness and efficiency; and(B)identify areas in which United States efforts to help other countries promote good governance and combat public corruption could be enhanced.1702.Annual assessment(a)In generalFor each of fiscal years 2022 through 2027, the Secretary of State shall assess the capacity and commitment of foreign governments to which the United States provides foreign assistance under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or the Arms Export Control Act (22 U.S.C. 2751 et seq.) to combat public corruption. Each such assessment shall—(1)utilize independent, third party indicators that measure transparency, accountability, and corruption in the public sector in such countries, including the extent to which public power is exercised for private gain, to identify those countries that are most vulnerable to public corruption;(2)consider, to the extent reliable information is available, whether the government of a country identified under paragraph (1)—(A)has adopted measures to prevent public corruption, such as measures to inform and educate the public, including potential victims, about the causes and consequences of public corruption;(B)has enacted laws and established government structures, policies, and practices that prohibit public corruption;(C)enforces such laws through a fair judicial process;(D)vigorously investigates, prosecutes, convicts, and sentences public officials who participate in or facilitate public corruption, including nationals of such country who are deployed in foreign military assignments, trade delegations abroad, or other similar missions who engage in or facilitate public corruption;(E)prescribes appropriate punishment for serious and significant corruption that is commensurate with the punishment prescribed for serious crimes;(F)prescribes appropriate punishment for significant corruption that provides a sufficiently stringent deterrent and adequately reflects the nature of the offense;(G)convicts and sentences persons responsible for such acts that take place wholly or partly within the country of such government, including, as appropriate, requiring the incarceration of individuals convicted of such acts;(H)holds private sector representatives accountable for their role in public corruption; and(I)addresses threats for civil society to monitor anti-corruption efforts;(3)further consider—(A)verifiable measures taken by the government of a country identified under paragraph (1) to prohibit government officials from participating in, facilitating, or condoning public corruption, including the investigation, prosecution, and conviction of such officials;(B)the extent to which such government provides access, or, as appropriate, makes adequate resources available, to civil society organizations and other institutions to combat public corruption, including reporting, investigating, and monitoring;(C)the extent to which an independent judiciary or judicial body in such country is responsible for, and effectively capable of, deciding public corruption cases impartially, on the basis of facts and in accordance with law, without any improper restrictions, influences, inducements, pressures, threats, or interferences, whether direct or indirect, from any source or for any reason;(D)the extent to which such government cooperates meaningfully with the United States to strengthen government and judicial institutions and the rule of law to prevent, prohibit, and punish public corruption; and(E)the extent to which such government—(i)is assisting in international investigations of transnational public corruption networks and in other cooperative efforts to combat serious, significant corruption, including cooperating with the governments of other countries to extradite corrupt actors;(ii)recognizes the rights of victims of public corruption, ensures their access to justice, and takes steps to prevent such victims from being further victimized or persecuted by corrupt actors, government officials, or others; and(iii)refrains from prosecuting legitimate victims of public corruption or whistleblowers due to such persons having assisted in exposing public corruption, and refrains from other discriminatory treatment of such persons; and(4)contain such other information relating to public corruption as the Secretary of State considers appropriate.(b)IdentificationAfter conducting each assessment under subsection (a), the Secretary of State shall identify, of the countries described in subsection (a)(1)—(1)which countries are meeting minimum standards to combat public corruption;(2)which countries are not meeting such minimum standards but are making significant efforts to do so; and(3)which countries are not meeting such minimum standards and are not making significant efforts to do so.(c)ReportExcept as provided in subsection (d), not later than 180 days after the date of the enactment of this Act and annually thereafter through fiscal year 2027, the Secretary of State shall submit to the appropriate congressional committees, the Committee on Appropriations of the House of Representatives, and the Committee on Appropriations of the Senate a report, and make such report publicly available, that—(1)identifies the countries described in subsection (a)(1) and paragraphs (2) and (3) of subsection (b);(2)describes the methodology and data utilized in the assessments under subsection (a); and(3)identifies the reasons for the identifications referred to in paragraph (1).(d)Briefing in lieu of reportThe Secretary of State may waive the requirement to submit and make publicly available a written report under subsection (c) if the Secretary—(1)determines that publication of such report would—(A)undermine existing United States anti-corruption efforts in one or more countries; or(B)threaten the national interests of the United States; and(2)provides to the appropriate congressional committees a briefing that—(A)identifies the countries described in subsection (a)(1) and paragraphs (2) and (3) of subsection (b);(B)describes the methodology and data utilized in the assessment under subsection (a); and(C)identifies the reasons for the identifications referred to in subparagraph (A).1703.Transparency and accountabilityFor each country identified under paragraphs (2) and (3) of section 1702(b), the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, as appropriate, shall—(1)ensure that a corruption risk assessment and mitigation strategy is included in the integrated country strategy for such country; and(2)utilize appropriate mechanisms to combat corruption in such countries, including by ensuring—(A)the inclusion of anti-corruption clauses in contracts, grants, and cooperative agreements entered into by the Department of State or the United States Agency for International Development for or in such countries, which allow for the termination of such contracts, grants, or cooperative agreements, as the case may be, without penalty if credible indicators of public corruption are discovered;(B)the inclusion of appropriate clawback or flowdown clauses within the procurement instruments of the Department of State and the United States Agency for International Development that provide for the recovery of funds misappropriated through corruption;(C)the appropriate disclosure to the United States Government, in confidential form, if necessary, of the beneficial ownership of contractors, subcontractors, grantees, cooperative agreement participants, and other organizations implementing programs on behalf of the Department of State or the United States Agency for International Development; and(D)the establishment of mechanisms for investigating allegations of misappropriated resources and equipment.1704.Designation of embassy anti-corruption points of contact(a)In generalThe Secretary of State shall annually designate an anti-corruption point of contact at the United States diplomatic post to each country identified under paragraphs (2) and (3) of section 1702(b), or which the Secretary otherwise determines is in need of such a point of contact. The point of contact shall be the chief of mission or the chief of mission’s designee.(b)ResponsibilitiesEach anti-corruption point of contact designated under subsection (a) shall be responsible for coordinating and overseeing the implementation of a whole-of-government approach among the relevant Federal departments and agencies operating programs that—(1)promote good governance in foreign countries; and(2)enhance the ability of such countries to—(A)combat public corruption; and(B)develop and implement corruption risk assessment tools and mitigation strategies.(c)TrainingThe Secretary of State shall implement appropriate training for anti-corruption points of contact designated under subsection (a).VIIIOther Matters1801.Case-Zablocki Act ReformSection 112b of title 1, United States Code, is amended—(1)in subsection (a)—(A)in the first sentence, by striking sixty and inserting 30; and(B)in the second sentence, by striking Committee on International Relations and inserting Committee on Foreign Affairs; and(2)by amending subsection (b) to read as follows:(b)Each department or agency of the United States Government that enters into any international agreement described in subsection (a) on behalf of the United States, shall designate a Chief International Agreements Officer, who—(1)shall be a current employee of such department or agency;(2)shall serve concurrently as Chief International Agreements Officer; and(3)subject to the authority of the head of such department or agency, shall have department or agency-wide responsibility for efficient and appropriate compliance with subsection (a) to transmit the text of any international agreement to the Department of State expeditiously after such agreement has been signed..1802.Limitation on assistance to countries in defaultSection 620(q) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(q)) is amended—(1)by striking No assistance and inserting the following (1) No assistance;(2)by inserting the government of before any country;(3)by inserting the government of before such country each place it appears;(4)by striking determines and all that follows and inserting determines, after consultation with the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate, that assistance for such country is in the national interest of the United States.; and(5)by adding at the end the following:(2)No assistance shall be furnished under this Act, the Peace Corps Act, the Millennium Challenge Act of 2003, the African Development Foundation Act, the BUILD Act of 2018, section 504 of the FREEDOM Support Act, or section 23 of the Arms Export Control Act to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest or any loan made to the government of such country by the United States unless the President determines, following consultation with the congressional committees specified in paragraph (1), that assistance for such country is in the national interest of the United States..1803.Sean and David Goldman Child Abduction Prevention and Return Act of 2014 amendmentSubsection (b) of section 101 of the Sean and David Goldman International Child Abduction Prevention and Return Act of 2014 (22 U.S.C. 9111; Public Law 113–150) is amended—(1)in paragraph (2)—(A)in subparagraph (A)—(i)by inserting , respectively, after access cases; and(ii)by inserting and the number of children involved before the semicolon at the end;(B)in subparagraph (D), by inserting respectively, the number of children involved, after access cases,;(2)in paragraph (7), by inserting , and number of children involved in such cases before the semicolon at the end;(3)in paragraph (8), by striking and after the semicolon at the end;(4)in paragraph (9), by striking the period at the end and inserting ; and; and(5)by adding at the end the following new paragraph:(10)the total number of pending cases the Department of State has assigned to case officers and number of children involved for each country and as a total for all countries..1804.Modification of authorities of Commission for the Preservation of America’s Heritage Abroad(a)In generalChapter 3123 of title 54, United States Code, is amended as follows:(1)In section 312302, by inserting , and unimpeded access to those sites, after and historic buildings.(2)In section 312304(a)—(A)in paragraph (2)—(i)by striking and historic buildings and inserting and historic buildings, and unimpeded access to those sites; and(ii)by striking and protected and inserting , protected, and made accessible; and(B)in paragraph (3), by striking and protecting and inserting , protecting, and making accessible.(3)In section 312305, by inserting and to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate after President.(b)ReportNot later than 90 days after the date of the enactment of this Act, the Commission for the Preservation of America’s Heritage Abroad shall submit to the President and to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that contains an evaluation of the extent to which the Commission is prepared to continue its activities and accomplishments with respect to the foreign heritage of United States citizens from eastern and central Europe, were the Commission’s duties and powers extended to include other regions, including the Middle East and North Africa, and any additional resources or personnel the Commission would require.1805.Chief of mission concurrenceIn the course of providing concurrence to the exercise of the authority pursuant to section 127e of title 10, United State Code, or section 1202 of the National Defense Authorization Act for Fiscal Year 2018—(1)each relevant chief of mission shall inform and consult in a timely manner with relevant individuals at relevant missions or bureaus of the Department of State; and(2)the Secretary of State shall take such steps as may be necessary to ensure that such relevant individuals have the security clearances necessary and access to relevant compartmented and special programs to so consult in a timely manner with respect to such concurrence.1806.Report on efforts of the Coronavirus Repatriation Task ForceNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees, the Committee on Armed Services of the House of Representatives, and the Committee on Armed Services of the Senate a report evaluating the efforts of the Coronavirus Repatriation Task Force of the Department of State to repatriate United States citizens and legal permanent residents in response to the 2020 coronavirus outbreak. The report shall identify—(1)the most significant impediments to repatriating such persons;(2)the lessons learned from such repatriations; and(3)any changes planned to future repatriation efforts of the Department of State to incorporate such lessons learned.Passed the House of Representatives May 18, 2021.Cheryl L. Johnson,Clerk